Exhibit 10.94
U.S. $200,000,000
REVOLVING CREDIT AGREEMENT,
dated as of May 17, 2011,
ITC HOLDINGS CORP.
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER
PERSONS FROM TIME TO TIME PARTIES HERETO,
as the Lenders,
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent
J.P. MORGAN SECURITIES LLC,
BARCLAYS CAPITAL
as Joint Lead Arrangers and Joint Bookrunners
BARCLAYS CAPITAL,
as Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Accounting Terms; GAAP
    15  
1.3 Interpretation
    16  
 
       
ARTICLE 2 AMOUNT AND TERMS OF CREDIT
    16  
 
       
2.1 Commitments
    16  
2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings
    16  
2.3 Notice of Borrowing
    16  
2.4 Disbursement of Funds
    17  
2.5 Repayment of Loans; Evidence of Debt
    18  
2.6 Changes in Type of Revolving Credit Loan
    19  
2.7 Pro Rata Borrowings
    20  
2.8 Interest and Fees
    20  
2.9 Interest Periods
    21  
2.10 Increased Costs, Illegality, etc.
    22  
2.11 Compensation
    24  
2.12 Change of Lending Office
    24  
2.13 Notice of Certain Costs
    25  
2.14 Defaulting Lenders
    25  
 
       
ARTICLE 3 LETTERS OF CREDIT
    27  
 
       
3.1 Letters of Credit
    27  
3.2 Letter of Credit Requests and Information to Administrative Agent
    27  
3.3 Letter of Credit Participations
    28  
3.4 Agreement to Repay Letter of Credit Drawings
    30  
3.5 Increased Costs
    31  
3.6 Successor Letter of Credit Issuer
    32  
 
       
ARTICLE 4 FEES; COMMITMENTS
    32  
 
       
4.1 Fees
    32  
4.2 Voluntary Reduction of Revolving Credit Commitments
    33  
4.3 Mandatory Termination of Commitments
    34  
 
       
ARTICLE 5 PAYMENTS
    34  
 
       
5.1 Prepayments
    34  

i



--------------------------------------------------------------------------------



 



              Page
5.2 Method and Place of Payment
    34  
5.3 Net Payments
    35  
5.4 Computations of Interest and Fees
    38  
 
       
ARTICLE 6 CONDITIONS PRECEDENT
    38  
 
       
6.1 Conditions Precedent to Initial Effectiveness
    38  
6.2 Conditions Precedent to All Credit Events
    40  
 
       
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
    41  
 
       
7.1 Organizational Status
    41  
7.2 Capacity, Power and Authority
    41  
7.3 No Violation
    41  
7.4 Litigation
    42  
7.5 Governmental Approvals
    42  
7.6 True and Complete Disclosure
    42  
7.7 Financial Condition; Financial Statements
    42  
7.8 Tax Returns and Payments
    43  
7.9 Environmental Matters
    43  
7.10 Properties
    43  
7.11 Pension and Welfare Plans
    44  
7.12 Regulations U and X
    44  
7.13 Investment Company Act
    44  
7.14 No Material Adverse Change
    44  
7.15 Deemed Repetition of Representations and Warranties
    44  
 
       
ARTICLE 8 AFFIRMATIVE COVENANTS
    45  
 
       
8.1 Information Covenants
    45  
8.2 Books, Record and Inspections
    47  
8.3 Maintenance of Insurance
    47  
8.4 Payment of Taxes
    48  
8.5 Organizational Existence
    48  
8.6 Compliance with Statutes, Obligations, etc.
    48  
8.7 Good Repair
    48  
8.8 Transactions with Affiliates
    48  
8.9 End of Fiscal Years; Fiscal Quarters
    49  
8.10 Use of Proceeds
    49  
8.11 Changes in Business
    49  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE 9 NEGATIVE COVENANTS
    49  
 
       
9.1 Limitation on Liens
    49  
9.2 Limitation on Fundamental Changes
    51  
9.3 Limitation on Dividends
    52  
9.4 Debt to Capitalization Ratio
    52  
9.5 Limitation on Sale-Lease Back Transactions
    52  
 
       
ARTICLE 10 EVENTS OF DEFAULT
    53  
 
       
10.1 Payments
    53  
10.2 Representations, etc.
    53  
10.3 Covenants
    53  
10.4 Default Under Other Agreements
    53  
10.5 Bankruptcy, etc.
    54  
10.6 Non-ownership of Material Subsidiaries
    54  
10.7 Judgments
    54  
10.8 Change of Ownership
    55  
10.9 Pension Plans
    55  
10.10 Remedies
    55  
10.11 Remedies Cumulative
    55  
 
       
ARTICLE 11 THE ADMINISTRATIVE AGENT
    56  
 
       
ARTICLE 12 MISCELLANEOUS
    58  
 
       
12.1 Amendments and Waivers
    58  
12.2 Notices
    59  
12.3 No Waiver; Cumulative Remedies
    61  
12.4 Survival of Representations and Warranties
    61  
12.5 Payment of Expenses and Taxes
    61  
12.6 Successors and Assigns; Participations and Assignments
    62  
12.7 Replacements of Lenders under Certain Circumstances
    66  
12.8 Adjustments; Set-off
    66  
12.9 Marshalling; Payments Set Aside
    68  
12.10 Counterparts
    68  
12.11 Severability
    68  
12.12 Integration
    68  
12.13 Governing Law
    68  
12.14 Submission to Jurisdiction; Waivers
    69  

iii



--------------------------------------------------------------------------------



 



              Page
12.15 Acknowledgements
    69  
12.16 Waivers of Jury Trial
    70  
12.17 Confidentiality
    70  
12.18 Treatment of Revolving Credit Loans
    70  
12.19 USA Patriot Act
    71  
12.20 No Fiduciary Duty
    71  

         
SCHEDULES:
       
 
       
Schedule I            Commitments
       
Schedule II           Environmental Matters
       
Schedule III          Pension and Welfare Matters
       
Schedule IV          Outstanding Liens on Closing Date
       
Schedule V           Existing Letters of Credit
       
 
       
EXHIBITS:
       
 
       
Exhibit A            Form of Notice of Borrowing
       
Exhibit B            Form of Notice of Continuation
       
Exhibit C            Form of Letter of Credit Request
       
Exhibit D            Form of Closing Certificate
       
Exhibit E            Form of Compliance Certificate
       

iv



--------------------------------------------------------------------------------



 



     REVOLVING CREDIT AGREEMENT, dated as of May 17, 2011, among ITC HOLDINGS
CORP., a Michigan corporation (the “Borrower”), various financial institutions
and other Persons from time to time parties hereto as lenders (each a “Lender”
and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
administrative agent (in such capacity, the “Administrative Agent”).
     The Borrower has requested that the Lenders make senior loans to it in an
aggregate principal amount not exceeding $200,000,000 at any one time
outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the meanings specified in
this Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):
     1.1 Defined Terms.
     “ABR” shall mean, for any day, a rate per annum equal to the greatest of
(a) the rate of interest (however designated) established by the Administrative
Agent as its prime rate in effect at its principal office in New York, New York,
(b) the Federal Funds Effective Rate in effect on such day plus 0.50% and
(c) LIBOR for a one month interest period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the ABR due to a change in any of the foregoing rates shall be effective as of
the opening of business on the effective date of such change in such rate.
     “ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).
     “Administrative Agent” shall have the meaning provided in the preamble to
this Agreement and shall include such other financial institution as may be
appointed as the successor administrative agent in the manner and to the extent
described in Article 11.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.
     “Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 



--------------------------------------------------------------------------------



 



     “Applicable Margin” and “Commitment Fee Rate” shall mean, for any day, the
applicable rate per annum set forth below under the caption “Applicable Margin”
or “Commitment Fee Rate”, respectively, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Borrower’s non-credit-enhanced
long term senior unsecured debt:

              Debt Ratings   Commitment   Applicable Margin Moody’s/S&P   Fee  
LIBOR   ABR
Category 1 ≥A1/A+
  0.100%   1.100%   0.100% Category 2 = A2/A   0.125%   1.150%   0.150% Category
3 =A3/A-   0.150%   1.250%   0.250% Category 4 =Baa1/BBB+   0.200%   1.500%  
0.500% Category 5 =Baa2/BBB   0.250%   1.750%   0.750% Category 6 ≤Baa3/BBB-  
0.300%   2.250%   1.250%            

     For purposes of this definition, (i) if the ratings established by Moody’s
and S&P shall fall within different Categories, the Applicable Margin and the
Commitment Fee Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Margin and the Commitment Fee Rate shall be determined by
reference to the Category next below the higher of the two Categories, (ii) if
only one rating is available from either Moody’s or S&P, then such rating shall
be used to determine the applicable Category, (iii) if neither Moody’s nor S&P
shall have in effect a rating for the Borrower’s non-credit-enhanced long term
senior unsecured debt, then Category 6 above shall apply, and (iv) if the
ratings established or deemed to have been established by Moody’s and S&P shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
and Commitment Fee Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of

2



--------------------------------------------------------------------------------



 



rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin and the Commitment
Fee Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation.
     “Approved Fund” shall mean any Person (other than a natural person) that is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Arranger” and “Arrangers” shall mean J.P. Morgan Securities LLC and
Barclays Capital, the investment banking division of Barclays Bank PLC,
individually or collectively, as the context requires.
     “Assignee” shall have the meaning provided in Section 12.6(b)(i).
     “Assignment and Acceptance” shall mean an assignment and acceptance
agreement reasonably satisfactory in form and substance to the Administrative
Agent and delivered by each Assignee to the Administrative Agent pursuant to
Section 12.6(b)(ii)(C).
     “Assignment Effective Date” shall have the meaning provided in
Section 12.6(b)(iii).
     “Attributable Value” means, with respect to any Sale and Leaseback
Transaction, as of the time of determination, the lesser of (i) the sale price
of the property or assets so leased multiplied by a fraction the numerator of
which is the remaining portion of the base term of the lease included in such
Sale and Leaseback Transaction and the denominator of which is the base term of
such lease, and (ii) the total obligation (discounted to present value at the
rate of interest specified by the terms of such lease) of the lessee for rental
payments (other than amounts required to be paid on account of property taxes as
well as maintenance, repairs, insurance, water rates and other items which do
not constitute payments for property rights) during the remaining portion of the
base term of the lease included in such Sale and Leaseback Transaction.
     “Authorized Officer”, as applied to any Person, shall mean the Chief
Executive Officer, the President, any Executive Vice-President, any Senior
Executive Vice President, any Senior Vice-President, the Chief Financial
Officer, the Treasurer or General Counsel of such Person or any other senior
officer of such Person designated as such in writing to the Administrative Agent
by such Person.
     “Available Revolving Credit Commitment” shall mean, with respect to any
Lender, an amount equal to the excess, if any, of (a) the amount of such
Lender’s Revolving Credit Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans of such Lender then outstanding
and (ii) that portion of such Lender’s Letter of Credit Exposure.
     “Bankruptcy Code” shall have the meaning provided in Section 10.5.

3



--------------------------------------------------------------------------------



 



     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Borrower” shall have the meaning provided in the recitals to this
Agreement.
     “Borrowing” shall mean the incurrence of one Type of Revolving Credit Loan
on a given date (or resulting from conversions or continuations on a given date)
and having, in the case of LIBOR Loans, the same LIBOR Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans).
     “Business” shall have the meaning provided in Section 8.11.
     “Business Day” shall mean (a) for all purposes other than as covered by
clause (b) below, any day excluding Saturday, Sunday and any day that shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.
     “Capital Lease”, as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a finance lease
obligation on the balance sheet of that Person.
     “Capital Stock” shall mean common shares, preferred shares or other
equivalent equity interests (howsoever designated) of capital stock of a
corporation, equity preferred or common interests or membership interests in a
limited liability company, limited or general partnership interests in a
partnership or any other equivalent of such ownership interest.
     “Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
     “Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or

4



--------------------------------------------------------------------------------



 



indirectly, the beneficial owner of capital stock representing more than 35% of
the ordinary voting power represented by the issued and outstanding Voting Stock
of the Borrower; and/or (ii) a majority of the incumbent directors of the
Borrower ceases to be persons who were either (x) directors of the Borrower on
the Closing Date or (y) new directors (such persons being called herein “New
Members”) appointed or nominated for election by one or more persons who were
members of the board of directors of the Borrower on the Closing Date or who
were appointed or nominated by one or more such New Members whether or not they
were members on the Closing Date.
     “Closing Date” shall mean May 17, 2011.
     “Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Commitment Fee Rate” shall have the meaning given to that term in the
definition of “Applicable Margin”.
     “Compliance Certificate” shall have the meaning provided in Section 8.1(c).
     “Confidential Information” shall have the meaning provided in
Section 12.17.
     “Consolidated Capitalization” means consolidated total assets less
consolidated non-interest bearing current liabilities, all as shown on the
Borrower’s most recently delivered audited consolidated balance sheet prepared
in accordance with GAAP.
     “Control”, “Controls” and “Controlled”, when used with respect to any
Person, shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through ownership of Voting Stock, by
contract or otherwise.
     “Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under Section
414(b) or 414(c) of the Code or Section 4001 of ERISA.
     “Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Revolving Credit Loan and the issuance, extension or increase
of a Letter of Credit.
     “Credit Party” means the Administrative Agent, the Letter of Credit Issuer
or any Lender.
     “Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as
of any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.
     “Default” shall mean any event, act or condition that with notice or lapse
of time, or both, would constitute an Event of Default.

5



--------------------------------------------------------------------------------



 



     “Defaulting Lender” shall mean any Lender, as determined by the
Administrative Agent, that (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the condition precedent, together with any applicable default) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the condition precedent, together with any applicable
default) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after written request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become, or has a Parent that has become, the subject of a
Bankruptcy Event.
     “Dollars” and “$” shall mean lawful currency of the United States.
     “Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety (with respect to
Hazardous Materials or conditions in the environment) or the environment.
     “Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations

6



--------------------------------------------------------------------------------



 



thereunder, in each case as in effect from time to time. References to Sections
of ERISA also refer to any successor Sections thereto.
     “Event of Default” shall have the meaning provided in Article 10.
     “Existing L/C” shall have the meaning provided in Section 3.1.
     “FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the per annum rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
     “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.
     “Finance Parties” shall mean the Administrative Agent and the Lenders.
     “Fronting Fee” shall have the meaning provided in Section 4.1(c).
     “F.R.S. Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.
     “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee Obligations” shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof

7



--------------------------------------------------------------------------------



 



(assuming such Person is required to perform thereunder) as determined by such
Person in good faith or, if the Guarantee Obligation is expressly limited to a
specified amount, such specified amount.
     “Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.
     “Hostile Take-Over Bid” shall mean an offer to purchase a controlling
interest in any Person by the Borrower or any of its Subsidiaries or in which
the Borrower or any of its Subsidiaries is involved, in respect of which the
board of directors (or equivalent governing body for such entity) of the target
entity has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.
     “Holdings Existing Credit Agreement” means the Revolving Credit Agreement
dated as of March 29, 2007 (as amended, supplemented or otherwise modified from
time to time) among the Borrower, various financial institutions and other
persons from time to time party thereto and JPMCB as administrative agent.
     “including” and “include” shall mean including without limiting the
generality of any description preceding such term, and, for purposes of this
Agreement, the parties hereto agree that the rule of ejusdem generis shall not
be applicable to limit a general statement, which is followed by or referable to
an enumeration of specific matters, to matters similar to the matters
specifically mentioned.
     “Indebtedness” of any Person shall mean (a) all indebtedness of such Person
for borrowed money, (b) the deferred purchase price of assets or services that
in accordance with GAAP would be classified as a liability on the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder,
(d) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such Indebtedness has been assumed,
(e) all Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other
similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.
     “ITC Midwest” shall mean ITC Midwest LLC, a Michigan limited liability
company and Subsidiary of the Borrower.

8



--------------------------------------------------------------------------------



 



     “ITC Midwest First Mortgage Indenture” shall mean the First Mortgage Deed
of Trust dated as of January 14, 2008 between ITC Midwest and The Bank of New
York Mellon Trust Company, N.A. (f/k/a The Bank of New York Trust Company,
N.A.), as trustee thereunder, as the same may be amended, supplemented or
otherwise modified and in effect from time to time.
     “ITCTransmission” shall mean International Transmission Company, a Michigan
corporation and Subsidiary of the Borrower.
     “ITCTransmission First Mortgage Indenture” shall mean the First Mortgage
and Deed of Trust, dated as of July 15, 2003, between ITCTransmission and The
Bank of New York Mellon Trust Company, N.A. (f/k/a The Bank of New York Trust
Company, N.A.) (as successor to BNY Midwest Trust Company), as trustee
thereunder, as the same may be amended, supplemented or otherwise modified and
in effect from time to time.
     “ITCTransmission/METC Existing Credit Agreement” shall mean the Revolving
Credit Agreement, dated as of March 29, 2007 (as amended, supplemented or
otherwise modified from time to time), among ITCTransmission, METC, the various
financial institutions and other Persons from time to time parties thereto and
JPMCB, as administrative agent.
     “ITCTransmission Credit Agreement” shall mean the Revolving Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time), among ITCTransmission, the various financial
institutions and other Persons from time to time parties thereto and JPMCB, as
administrative agent.
     “L/C Maturity Date” shall mean the date that is five Business Days prior to
the Revolving Credit Maturity Date.
     “L/C Participant” shall have the meaning provided in Section 3.3(a).
     “L/C Participation” shall have the meaning provided in Section 3.3(a).
     “Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement.
     “Letter of Credit” shall mean (i) each standby letter of credit issued
pursuant to Section 3.1 and (ii) each Existing L/C.
     “Letter of Credit Exposure” shall mean, with respect to any Lender, the sum
of (a) the amount of any Unpaid Drawings on Letters of Credit in respect of
which such Lender has made (or is required to have made) payments to the Letter
of Credit Issuer pursuant to Section 3.4(a) and (b) such Lender’s Revolving
Credit Commitment Percentage of the Letter of Credit Outstanding (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a)).
     “Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

9



--------------------------------------------------------------------------------



 



     “Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor thereto pursuant to Section 3.6.
     “Letter of Credit Outstanding” shall mean, at any time, the sum, without
duplication, of (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.
     “Letter of Credit Request” shall have the meaning provided in Section 3.2.
     “LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR Loan,
a rate per annum, expressed on the basis of a 360 day year, equal to the annual
interest rate for deposits of Dollars for a maturity most nearly comparable to
such LIBOR Period which appears on Reuters Page LIBOR1 (or any successor page
which displays an average British Bankers Association Interest Settlement Rate)
as of 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such LIBOR Period; provided that if such Service is not
available on such day, then the interest rate at which the Administrative Agent
is offered deposits of Dollars by leading banks in the London interbank market
as of 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such LIBOR Period, for delivery on the first day of such LIBOR
Period for the number of days comprised in such LIBOR Period and in an amount
comparable to the amount of such LIBOR Loan.
     “LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).
     “LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest
period selected by the Borrower for such LIBOR Loan in accordance with
Section 2.9.
     “Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).
     “Material Adverse Effect” shall mean a circumstance or condition affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries taken as a whole that would materially adversely
affect the ability of the Borrower to perform its obligations under this
Agreement.
     “Material Subsidiary” shall mean, as at any date, a Subsidiary (the
“Subject Subsidiary”), including its subsidiaries, which meet any of the
following conditions:
     (a) The Borrower’s and its other Subsidiaries’ investments in and advances
to the Subject Subsidiary and its Subsidiaries exceeds 10% of the total assets
of the Borrower and its Subsidiaries consolidated as of the end of the then most
recently completed fiscal year; or
     (b) The Borrower’s and its other Subsidiaries’ proportionate share of the
total assets (after intercompany eliminations) of the Subsidiary exceeds 10% of
the total assets

10



--------------------------------------------------------------------------------



 



of the Borrower and its Subsidiaries consolidated as of the end of the then most
recently completed fiscal year; or
     (c) The Borrower’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of the Subject Subsidiary and its
Subsidiaries exceeds 10% of such income of the Borrower and its Subsidiaries
consolidated for the then most recently completed fiscal year.
     “METC” means Michigan Electric Transmission Company, LLC, a Michigan
corporation and Subsidiary of the Borrower.
     “METC Credit Agreement” shall mean the Revolving Credit Agreement, dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time), among METC, the various financial institutions and other Persons from
time to time parties thereto and JPMCB, as administrative agent.
     “METC First Mortgage Indenture” means the First Mortgage Indenture, dated
as of December 10, 2003, between METC and The Bank of New York Mellon Trust
Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.) (as successor to
JPMorgan Chase Bank, N.A.), as Trustee, as the same may be amended, supplemented
or otherwise modified from time to time.
     “Minimum Borrowing Amount” shall mean $500,000.
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by
merger or consolidation to its business.
     “Net Tangible Assets” means the amount shown as consolidated total assets
on the Borrower’s most recently delivered audited consolidated balance sheet
prepared in accordance with GAAP, less the following: (i) intangible assets
including, without limitation, such items as goodwill, trademarks, tradenames,
patents and unamortized debt discount and expense and other regulatory assets
carried as an asset on such balance sheet; and (ii) appropriate adjustments, if
any, on account of minority interests.
     “Non-U.S. Lender” shall mean any Lender that is not a “United States
person”, as defined under Section 7701(a)(30) of the Code.
     “Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.
     “Notice of Continuation” shall have the meaning provided in Section 2.6(a).
     “Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.

11



--------------------------------------------------------------------------------



 



     “Other Taxes” shall have the meaning provided in Section 12.5.
     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
     “Participant” shall have the meaning provided in Section 12.6(c)(i).
     “Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.
     “Permitted Liens” shall mean (a) Liens for taxes, assessments, customs
duties or governmental charges or claims not yet due or which are being
contested in good faith and by appropriate proceedings for which appropriate
provisions have been established in accordance with GAAP; (b) Liens in respect
of property or assets of the Borrower or any of its Subsidiaries imposed by law,
such as carriers’, warehousemen’s and or mechanics’ Liens, and other similar
Liens arising in the ordinary course of business and Liens arising under zoning
laws and ordinances and municipal bylaws and regulations, in each case so long
as such Liens arise in the ordinary course of business and do not individually
or in the aggregate have a Material Adverse Effect; (c) Liens arising out of
pledges or deposits under workmen’s compensation laws or similar legislation and
Liens of judgments thereunder which are not currently dischargeable, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of money) or leases to which the Borrower or any Subsidiary is a party,
or deposits to secure public or statutory obligations of the Borrower or any
Subsidiary, or deposits in connection with obtaining or maintaining
self-insurance or to obtain the benefits of any law, regulation or arrangement
pertaining to unemployment insurance, old age pensions, social security or
similar matters, or deposits of cash or obligations of the United States of
America to secure surety, appeal or customs bonds to which the Borrower or any
Subsidiary is a party, or deposits in litigation or other proceedings such as,
but not limited to, interpleader proceedings, and, to the extent not securing
Indebtedness, other similar obligations incurred in the ordinary course of
business; (d) easements, rights-of-way, restrictive covenants or agreements,
minor defects or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the business of the
Borrower and its Subsidiaries taken as a whole; and (e) to the extent not
securing Indebtedness, (i) liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.7; (ii)
ground leases in respect of real property on which facilities owned or leased by
the Borrower or any of its Subsidiaries are located; (iii) any interest or title
of a lessor or secured by a lessor’s interest under any lease not prohibited by
this Agreement; (iv) liens incurred by the licensing of trademarks by the
Borrower or any of its Subsidiaries to others in the ordinary course of
business; and (v) leases or subleases granted to others, not interfering in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole.
     “Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

12



--------------------------------------------------------------------------------



 



     “Projections” shall have the meaning provided in Section 6.1(i).
     “Real Estate” shall have the meaning provided in Section 8.1(e).
     “Register” shall have the meaning provided in Section 12.6(b)(iv).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” shall mean, at any date, Lenders having or holding more
than 50% of the Total Revolving Credit Commitment at such date (provided that in
the case of a Defaulting Lender, for this purpose only, its Revolving Credit
Commitment shall be deemed to be equal to the outstanding principal amount of
all Revolving Credit Loans of such Defaulting Lender at such date) or, if the
Revolving Credit Commitments have terminated, more than 50% of the outstanding
principal amount of all Revolving Credit Loans and Letter of Credit Exposure on
such date.
     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.
     “Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the date hereof, the amount set forth on Schedule I as such
Lender’s “Revolving Credit Commitment” and (b) in the case of any Lender that
becomes a Lender after the date hereof by assignment, the amount specified as
such Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance
contemplated in Section 12.6 pursuant to which such Lender assumed a portion of
the Total Revolving Credit Commitment, in each case as the same may be changed
from time to time pursuant to the terms hereof (including pursuant to
Sections 4.2 and 12.6).
     “Revolving Credit Commitment Percentage” shall mean, with respect to any
Lender, the percentage of the Total Revolving Credit Commitment represented by
such Lender’s Revolving Credit Commitment; provided that in the case of
Section 2.14 when a Defaulting Lender shall exist, “Revolving Credit Commitment
Percentage” shall mean the percentage of the Total Revolving Credit Commitment
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. If the Total Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments and to the Lender’s status
as a Defaulting Lender at the time of determination.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the Revolving Credit
Loans of such Lender then outstanding and (b) such Lender’s Letter of Credit
Exposure at such time.

13



--------------------------------------------------------------------------------



 



     “Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).
     “Revolving Credit Maturity Date” shall mean May 17, 2016, or, if earlier,
the date on which the Revolving Credit Commitments shall have terminated or
shall have been reduced to zero.
     “Sale and Leaseback Transaction” shall have the meaning provided in
Section 9.5.
     “S&P” shall mean Standard & Poor’s Ratings Services or any successor by
merger or consolidation to its business.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Stated Amount” of any Letter of Credit shall mean the maximum amount from
time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.
     “Subsidiary” of any Person shall mean and include (a) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
     “Successor Borrower” shall have the meaning provided in Section 9.2(a).
     “Taxes” shall have the meaning provided in Section 5.3(a)(i).
     “Total Capitalization” shall mean, as of any date of determination, the
sum, without duplication, of (a) Total Debt and (b) the total stockholder’s
equity of the Borrower as determined in accordance with GAAP; provided that the
term “Total Capitalization” shall exclude the non-cash effects of the March 31,
2006 FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.
     “Total Debt” shall mean, as of any date of determination, (a) the sum,
without duplication, of (i) all Indebtedness of the Borrower and its
Subsidiaries for borrowed money outstanding on such date, (ii) all Capitalized
Lease Obligations of the Borrower and its Subsidiaries outstanding on such date
and (iii) all Indebtedness of the Borrower and its Subsidiaries of the types
described in clauses (b) and (d) of the definition of Indebtedness (but in the
case of clause (d), only to the extent such Indebtedness is assumed by the
Borrower or any

14



--------------------------------------------------------------------------------



 



Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent to the extent the use
thereof for application to payment of Indebtedness of the Borrower and its
Subsidiaries is not prohibited by law or any contract to which the Borrower or
any of its Subsidiaries is a party (but in each case excluding equity securities
that are mandatorily redeemable 91 or more days after the Revolving Credit
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).
     “Total Revolving Credit Commitment” shall mean the sum of the Revolving
Credit Commitments of all the Lenders, which as of the Closing Date was
$200,000,000.
     “Type” shall mean as to any Revolving Credit Loan, its nature as an ABR
Loan or a LIBOR Loan.
     “United States” and “US” shall mean the United States of America.
     “Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
     “Voting Stock” shall mean Capital Stock of a Person which carries voting
rights or the right to Control such Person under any circumstances; provided
that Capital Stock which carries the right to vote or Control conditionally upon
the happening of an event shall not be considered Voting Stock until the
occurrence of such event and then only during the continuance of such event.
     “Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
     1.2 Accounting Terms; GAAP.
     Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the

15



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
     1.3 Interpretation.
     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Unless the context requires otherwise all
references herein to Sections and Schedules shall be construed to refer to
Sections of, and Schedules to, this Agreement.
ARTICLE 2
AMOUNT AND TERMS OF CREDIT
     2.1 Commitments.
     (a) Subject to and upon the terms and conditions herein set forth, each
Lender severally agrees to make a loan or loans (each a “Revolving Credit Loan”
and, collectively, the “Revolving Credit Loans”) to the Borrower, which
Revolving Credit Loans (i) shall be made at any time and from time to time on
and after the Closing Date and prior to the Revolving Credit Maturity Date, (ii)
may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans (provided that all Revolving Credit
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Credit
Loans of the same Type), (iii) may be repaid and reborrowed in accordance with
the provisions hereof and shall be repaid in full on the Revolving Credit
Maturity Date, (iv) for any such Lender at any time, shall not result in such
Lender’s Revolving Credit Exposure at such time exceeding such Lender’s
Revolving Credit Commitment at such time and (v) after giving effect thereto and
to the application of the proceeds thereof, shall not result at any time in the
aggregate amount of the Lenders’ Revolving Credit Exposures exceeding the Total
Revolving Credit Commitment then in effect. As of the Closing Date, the Total
Revolving Credit Commitment will be $200,000,000.
     (b) The Borrower shall use the Letters of Credit and the proceeds from the
Revolving Credit Loans for general corporate purposes of the Borrower and its
Subsidiaries (including to finance acquisitions); provided that, notwithstanding
any of the foregoing, none of the proceeds from Revolving Credit Loans may be
used to finance any Hostile Take-Over Bid.
     2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
     The aggregate principal amount of each Borrowing of Revolving Credit Loans
shall be in a multiple of $100,000 and shall not be less than the Minimum
Borrowing Amount. More than one Borrowing may be incurred on any date; provided
that at no time shall there be outstanding more than 15 Borrowings of LIBOR
Loans under this Agreement.
     2.3 Notice of Borrowing.

16



--------------------------------------------------------------------------------



 



     (a) Whenever the Borrower desires to incur Revolving Credit Loans hereunder
(other than Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at an office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), (i) a written
Notice of Borrowing (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (New York time) at least three Business Days prior to the proposed
day of each Borrowing of LIBOR Loans and (ii) a written Notice of Borrowing (or
telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New York
time) on the proposed day of each Borrowing of ABR Loans. Each such Notice of
Borrowing, except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day), (iii) whether the Borrowing shall
consist of ABR Loans or LIBOR Loans, (iv) if such Borrowing shall consist of
LIBOR Loans, the LIBOR Period to be initially applicable thereto and (v) the
number and location of the account to which funds are to be disbursed. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.
     (b) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(c).
     (c) Without in any way limiting the obligation of the Borrower to confirm
in writing any notice it may give hereunder by telephone, the Administrative
Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.
     2.4 Disbursement of Funds.
     (a) No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing, each Lender will make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.
     (b) Each Lender shall make available all amounts it is to fund under any
Borrowing in immediately available funds to the Administrative Agent at an
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Lenders (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), and the Administrative Agent will
(except in the case of Borrowings to repay Unpaid Drawings) make available to
the Borrower by depositing such funds as specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation

17



--------------------------------------------------------------------------------



 



to do so) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, at the Federal Funds Effective Rate or (ii) if paid by the
Borrower, the then-applicable rate of interest, calculated in accordance with
Section 2.8, for the respective Revolving Credit Loans.
     (c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
     2.5 Repayment of Loans; Evidence of Debt.
     (a) The Borrower shall, for the benefit of the Lenders, on the Revolving
Credit Maturity Date, (i) repay to the Administrative Agent the then-unpaid
Revolving Credit Loans and (ii) retire all other then-outstanding Revolving
Credit Exposure.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Revolving Credit
Loan made by such lending office of such Lender from time to time, including the
amounts and currency of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.
     (c) The Administrative Agent shall maintain the Register pursuant to
Section 12.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Loan made hereunder, the Type of each Revolving Credit Loan made and the
LIBOR Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
     (d) The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Revolving

18



--------------------------------------------------------------------------------



 



Credit Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement. In the event that there is an inconsistency between the accounts
maintained by a Lender pursuant to Section 2.5(b) and the Register maintained by
the Administrative Agent pursuant to Section 12.6, the said Register shall
prevail.
     (e) All payments to be made by the Administrative Agent to any Lender
hereunder shall be made in accordance with the payment instructions of such
Lender set forth on the signature page of such Lender hereunder or, if such
Lender is an Assignee, set forth in the Assignment and Acceptance of such
Lender.
     (f) Any Lender may request that Revolving Credit Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Revolving Credit Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 12.6) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
     2.6 Changes in Type of Revolving Credit Loan.
     (a) The Borrower shall have the option on any Business Day to convert all
or a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Revolving Credit Loans made to the Borrower of one Type into
a Borrowing or Borrowings of another permitted Type or to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
LIBOR Period; provided that (i) no partial continuation of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans, if a Default or Event of Default is in existence on
the date of the proposed conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding principal amount of a Revolving Credit Loan
of one Type may not be converted into a Borrowing of another permitted Type
until the end of the current LIBOR Period for such Revolving Credit Loan. Each
such continuation or conversion shall be effected by the Borrower by giving the
Administrative Agent at the location set forth in Section 12.2 prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice
substantially in the form of Exhibit B (or telephonic notice promptly confirmed
in writing) (each a “Notice of Continuation”) specifying the Revolving Credit
Loans to be so continued or converted, the Type of Revolving Credit

19



--------------------------------------------------------------------------------



 



Loans to be continued or converted into and, if such Revolving Credit Loans are
to be converted or continued as LIBOR Loans, the LIBOR Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed continuation or conversion
affecting any of its Revolving Credit Loans. This Section 2.6 shall not be
construed to permit the Borrower to change the currency of any Borrowing.
     (b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current LIBOR Period into ABR Loans.
     (c) If upon the expiration of any LIBOR Period, the Borrower has failed to
elect a new LIBOR Period to be applicable thereto as provided in paragraph
(a) above, the Borrower shall be deemed to have elected to convert such
Borrowing of LIBOR Loans, as the case may be, into a Borrowing of ABR Loans, as
the case may be, effective as of the expiration date of such current LIBOR
Period.
     2.7 Pro Rata Borrowings.
     Each Borrowing of Revolving Credit Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentage; provided that the Administrative Agent may adjust the
proportions of the Lenders with respect to any Borrowing to be made by such
Lenders to ensure that no Lender’s Revolving Credit Exposure (after granting its
portion of such Borrowing) exceeds its Revolving Credit Commitment. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Revolving Credit Loans hereunder and that each
Lender shall be obligated to make the Revolving Credit Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.
     2.8 Interest and Fees.
     (a) The unpaid principal amount of each ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for ABR Loans plus the
ABR in effect from time to time.
     (b) The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for LIBOR Loans plus
the relevant LIBOR.
     (c) If all or a portion of (i) the principal amount of any Revolving Credit
Loan or (ii) any interest thereon or fees payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum that is (x) in the case
of overdue principal, equal to the rate that would otherwise be applicable
thereto plus, to the extent permitted by applicable law, 2.00% (after as well as
before maturity and judgment), (y) in the case of any overdue interest with
respect to any Revolving

20



--------------------------------------------------------------------------------



 



Credit Loan, equal to the rate of interest applicable to such Revolving Credit
Loan plus, to the extent permitted by applicable law, 2.00%, or (z) in the case
of any overdue fees or other amounts owing hereunder, equal to the rate of
interest then applicable to Revolving Credit Loans maintained as ABR Loans plus
2.00%, in each case from and including the date of such non-payment to but
excluding the date on which such amount is paid in full (after as well as before
maturity and judgment). All interest payable pursuant to this Section 2.8(c)
shall be payable upon demand.
     (d) Interest on each Revolving Credit Loan shall accrue from and including
the date such Revolving Credit Loan is made to but excluding the date of any
repayment thereof and shall, except as otherwise provided pursuant to
Section 2.8(c), be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each of March, June, September and December (for the
three-month period (or portion thereof) ended on such day), (ii) in respect of
each LIBOR Loan, on the last day of each LIBOR Period applicable thereto and, in
the case of a LIBOR Period in excess of three months, on each date occurring at
three-month intervals after the first day of such LIBOR Period and (iii) in
respect of each Revolving Credit Loan on any payment or prepayment (on the
amount paid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.
     (e) All computations of interest hereunder shall be made in accordance with
Section 5.4.
     (f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.
     2.9 Interest Periods.
     At the time the Borrower gives a Notice of Borrowing or Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 10:00 a.m. (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall have the right to elect by
giving the Administrative Agent written notice of (or telephonic notice promptly
confirmed in writing) the LIBOR Period applicable to such Borrowing, which LIBOR
Period shall, at the option of the Borrower, be two weeks or one, two, three or
six months. Notwithstanding anything to the contrary contained above:
     (a) the initial LIBOR Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each LIBOR Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
LIBOR Period expires;
     (b) if any LIBOR Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such LIBOR
Period,

21



--------------------------------------------------------------------------------



 



such LIBOR Period shall end on the last Business Day of the calendar month at
the end of such LIBOR Period;
     (c) if any LIBOR Period would otherwise expire on a day that is not a
Business Day, such LIBOR Period shall expire on the next succeeding Business
Day; provided that if any LIBOR Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such LIBOR Period
shall expire on the next preceding Business Day; and
     (d) the Borrower shall not be entitled to elect any LIBOR Period in respect
of any LIBOR Loan if such LIBOR Period would extend beyond the Revolving Credit
Maturity Date.
     2.10 Increased Costs, Illegality, etc.
     (a) In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):
     (i) on any date for determining LIBOR for a Borrowing of LIBOR Loans for
any LIBOR Period that by reason of any changes arising on or after the date
hereof affecting the London interbank market (x) deposits in Dollars in the
principal amounts of the Revolving Credit Loans comprising such Borrowing are
not readily available to such Lender in the London interbank market or
(y) adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Revolving Credit Loans (other than any such increase or reduction attributable
to (A) Taxes, (B) Other Taxes or (C) taxes excluded by Section 5.3(a)(i))
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined or the imposition of any tax on
the Administrative Agent or any Lender on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), and/or (y) with respect to LIBOR
Loans only, other circumstances affecting the London interbank market; or
     (iii) at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though

22



--------------------------------------------------------------------------------



 



the failure to comply therewith would not be unlawful), or has become
impracticable as a result of a contingency occurring after the date hereof that
materially and adversely affects the London interbank market;
then, and in any such event, such Lender shall within a reasonable time
thereafter give notice (if by telephone confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available from such Lender (and such Lender’s obligation to make such Revolving
Credit Loans shall be suspended) until such time as such Lender notifies the
Administrative Agent, the Borrower and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist (which notice
such Lender agrees to give at such time when such circumstances no longer
exist), and any Notice of Borrowing or Notice of Continuation given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed, with respect to such Lender only, to be a Notice of Borrowing or Notice
of Continuation for ABR Loans, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, promptly after receipt of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) other than
any such increase or reduction attributable to taxes and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.
     (b) At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may (and in the
case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either
(i) if the affected LIBOR Loan is then being made pursuant to a Credit Event or
Borrowing by way of conversion into a LIBOR Loan, cancel said Credit Event or
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or 2.10(a)(iii), or (ii) if the
affected LIBOR Loan is then outstanding, upon at least three Business Days
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
     (c) If, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or

23



--------------------------------------------------------------------------------



 



compliance (taking into consideration such Lender’s or its parent’s policies
with respect to capital adequacy), then from time to time, promptly after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or its parent for such reduction, it being understood and agreed, however, that
a Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
such law, rule or regulation as in effect on the date hereof. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.
     (d) For purposes of this Section 2.10, and notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, requirements, guidelines and directives thereunder
or issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted and issued after the date hereof,
regardless of the date enacted, adopted, issued or implemented.
     2.11 Compensation.
     If (a) any payment of principal of any LIBOR Loan, or any continuation of
any LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Revolving Credit Loans pursuant to
Article 10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made
as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan as a result of a withdrawn Notice of Continuation,
(d) any LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn
Notice of Continuation or (e) any prepayment of principal of any LIBOR Loan is
not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1, the Borrower shall, after receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.
     2.12 Change of Lending Office.
     If any Lender requests compensation under Section 2.10, or if the Borrower
is required to pay any additional amount to any

24



--------------------------------------------------------------------------------



 



Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.3, then such Lender shall, if requested by the Borrower, use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or 5.3, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
     2.13 Notice of Certain Costs.
     Notwithstanding anything in this Agreement to the contrary, to the extent
any notice required by Section 2.10, 2.11, 3.5 or 5.3 is given by any Lender
more than 180 days after such Lender has knowledge (or should have had
knowledge) of the occurrence of the event giving rise to the additional cost,
reduction in amounts, loss, tax or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10,
2.11, 3.5 or 5.3, as the case may be, for any such amounts incurred or accruing
prior to the giving of such notice.
     2.14 Defaulting Lenders.
     Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 4.1; and
     (b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.1; provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
     (c) if any Letter of Credit Exposure exists at the time such Lender becomes
a Defaulting Lender then:
     (i) so long as (x) the conditions set forth in Section 6.2 are satisfied at
the time of reallocation (and, unless the Borrower shall have otherwise notified
the Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) no Default shall be continuing, all or any part of the Letter of Credit
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s

25



--------------------------------------------------------------------------------



 



Letter of Credit Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Letter of Credit Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 10.10 for so long as such Letter of Credit
Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender (or the
Administrative Agent or any other Lender) pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
such Defaulting Lender’s Letter of Credit Exposure is cash collateralized;
     (iv) if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 4.1(a) and Section 4.1(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Revolving Credit Commitment Percentage; and
     (v) if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Letter of Credit Issuer or any other Lender hereunder, all letter of credit fees
payable under Section 4.1(b) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the Letter of Credit Issuer (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit Exposure
is reallocated and/or cash collateralized; and
     (d) So long as such Lender is a Defaulting Lender, the Letter of Credit
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the Defaulting Lender’s then outstanding Letter of
Credit Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.14(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.14(c)(i) (and such
Defaulting Lender shall not participate therein).
     (e) In the event that the Administrative Agent, the Borrower and the Letter
of Credit Issuer each agrees in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Letter of Credit Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Credit Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender

26



--------------------------------------------------------------------------------



 



to hold such Loans in accordance with its Revolving Credit Commitment
Percentage, whereupon such Lender shall cease to be a Defaulting Lender.
ARTICLE 3
LETTERS OF CREDIT
     3.1 Letters of Credit.
     (a) Subject to and upon the terms and conditions herein set forth, the
Borrower, at any time and from time to time on or after the Closing Date and
prior to the L/C Maturity Date, may request that the Letter of Credit Issuer
issue, for the account of the Borrower, a standby letter of credit or letters of
credit (in such form as may be approved by the Letter of Credit Issuer in its
reasonable discretion) which is participated by the Letter of Credit Issuer
pursuant to Section 3.3 (each such letter of credit, a “Letter of Credit”).
Notwithstanding the foregoing, the letters of credit identified on Schedule V
(the “Existing L/Cs”) shall be deemed to be a “Letter of Credit” issued on the
Closing Date for all purposes of this Agreement.
     (b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the sum of (x) the Letter of Credit
Outstanding at such time and (y) the aggregate principal of all Revolving Credit
Loans then outstanding would exceed the Total Revolving Credit Commitment then
in effect (it being understood that if no Revolving Credit Loans are then
outstanding, the Letter of Credit Outstanding (calculated giving effect to the
Stated Amount of such proposed Letter of Credit) may equal, but in no event
shall exceed, the Total Revolving Credit Commitment then in effect); (ii) each
Letter of Credit shall have an expiry date occurring no later than one year
after the date of issuance thereof; provided that in no event shall such expiry
date occur later than the L/C Maturity Date; (iii) each Letter of Credit shall
be denominated in Dollars and shall provide for drawings thereunder to be made
in Dollars; and (iv) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from the Borrower or any Lender
stating that a Default or Event of Default has occurred and is continuing until
such time as the Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice (provided that in the case of any such notice delivered by the
Borrower, the Administrative Agent has not objected to or contested such
rescission) or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 12.1.
     3.2 Letter of Credit Requests and Information to Administrative Agent.
     (a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, it shall give the Administrative Agent and the Letter of Credit Issuer
at least three (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each notice shall be executed by the Borrower and shall be in
the form of Exhibit C (each a “Letter of Credit Request”). The Administrative
Agent shall promptly transmit copies of each Letter of Credit Request to each
Lender.

27



--------------------------------------------------------------------------------



 



     (b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).
     (c) The Letter of Credit Issuer shall, as soon as practicable following the
issuance, cancellation or termination of any Letter of Credit, provide a copy of
such Letter of Credit, cancellation or termination to the Administrative Agent.
     3.3 Letter of Credit Participations.
     (a) Immediately upon the issuance by the Letter of Credit Issuer of any
Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage from time to time, in such Letter of Credit, each
substitute letter of credit, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto (although the Letter of Credit Fee will
be paid directly to the Administrative Agent for the ratable account of the L/C
Participants as provided in Section 4.1(b) and the L/C Participants shall have
no right to receive any portion of any Fronting Fees).
     (b) In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Letter of Credit
issued by it, unless taken or omitted through its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction, shall not create for the Letter of Credit Issuer any resulting
liability.
     (c) In the event that the Letter of Credit Issuer makes any payment under
any Letter of Credit issued by it and the Borrower shall not have repaid the
amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a), the
Letter of Credit Issuer shall promptly notify the Administrative Agent (who
shall in turn promptly notify each L/C Participant) of the failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, the amount of the L/C
Participant’s Revolving Credit Commitment Percentage (determined as of the date
of the notice referred to above) of the unreimbursed payment in Dollars and in
same day funds. If the Letter of Credit Issuer so notifies, prior to 11:00 a.m.
(New York time) on any Business Day, any L/C Participant required to fund a
payment under a Letter of Credit, the L/C Participant shall make available to
the Administrative Agent for the account of the Letter of Credit Issuer the L/C
Participant’s Revolving Credit Commitment Percentage of the amount of the
payment on the Business Day in same day funds. If and to the extent the L/C
Participant shall not have so made its Revolving Credit Commitment Percentage of
the amount of the payment available to the Administrative Agent for the account

28



--------------------------------------------------------------------------------



 



of the Letter of Credit Issuer, the L/C Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, the amount, together with interest thereon for each day from the date
until the date the amount is paid to the Administrative Agent for the account of
the Letter of Credit Issuer at the Federal Funds Effective Rate. The failure of
any L/C Participant to make available to the Administrative Agent for the
account of a Letter of Credit Issuer the L/C Participant’s Revolving Credit
Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other L/C Participant of its obligation hereunder to make available
to the Administrative Agent for the account of the Letter of Credit Issuer the
other L/C Participant’s Revolving Credit Commitment Percentage of any payment
under the Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent the other L/C Participant’s Revolving
Credit Commitment Percentage of the payment. Notwithstanding the foregoing, the
Administrative Agent shall be entitled to adjust the proportions of any of the
foregoing amounts required to be paid by the L/C Participants to ensure that no
L/C Participant’s Revolving Credit Exposure exceeds its Revolving Credit
Commitment.
     (d) Whenever the Letter of Credit Issuer receives a payment in respect of
an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its applicable portion of
such reimbursement obligation, in Dollars and in same day funds, an amount equal
to such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations.
     (e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement;
     (ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

29



--------------------------------------------------------------------------------



 



     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of this Agreement; or
     (v) the occurrence of any Default or Event of Default;
provided that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of the Letter of Credit Issuer such L/C Participant’s
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer as determined by a final
judgment of a court of competent jurisdiction.
     3.4 Agreement to Repay Letter of Credit Drawings.
     (a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment to the Administrative Agent in Dollars in immediately available
funds at the office of the Administrative Agent from time to time notified by
the Administrative Agent to the Borrower (but initially the office set forth for
the Administrative Agent in Section 12.2(a)(ii)), for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) immediately
after, and in any event on the date of, such payment, with interest on the
amount so paid or disbursed by the Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date the Letter of Credit Issuer is reimbursed therefor, at a rate per annum
that shall at all times be 2% above the Applicable Margin for Revolving Credit
Loans plus the ABR as in effect from time to time.
     (b) The Borrower’s obligations under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower or any other Person may have or have had against the Letter of
Credit Issuer, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including any defense based upon the failure of any
drawing under a Letter of Credit (each a “Drawing”) to conform to the terms of
the Letter of Credit, any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing or any of the circumstances described in
Sections 3.3(e)(i) to 3.3(e)(v), inclusive; provided that the Borrower shall not
be obligated to reimburse the Letter of Credit Issuer for any wrongful payment
made by the Letter of Credit Issuer under the Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer as determined by a final judgment of
a court of competent jurisdiction.
     (c) Each payment by the Letter of Credit Issuer under any Letter of Credit
shall constitute a request by the Borrower for a Revolving Credit Loan, subject
to Section 6.2, in the

30



--------------------------------------------------------------------------------



 



amount of the Unpaid Drawing in respect of such Letter of Credit. The Letter of
Credit Issuer shall notify the Borrower and the Administrative Agent, by
10:00 a.m. (New York time) on any Business Day on which the Letter of Credit
Issuer intends to honor a drawing under a Letter of Credit, of (i) the Letter of
Credit Issuer’s intention to honor such drawing and (ii) the amount of such
drawing. Unless instructed by the Borrower by 10:30 a.m. (New York time) on such
Business Day that it intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the
Administrative Agent shall promptly notify each Lender of such drawing and the
amount of its Revolving Credit Loan to be made in respect thereof, and each
Lender shall be irrevocably obligated to make ABR Loans to the Borrower in the
amount of such Lender’s Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York time) on such Business Day by making the
amount of such Revolving Credit Loan available to the Administrative Agent at
the office of the Administrative Agent from time to time notified by the
Administrative Agent to the Borrower (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)). Such Revolving Credit Loans shall
be made without regard to the Minimum Borrowing Amount. The Administrative Agent
shall use the proceeds of such Revolving Credit Loans solely for the purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.
     3.5 Increased Costs.
     If after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by the Letter of Credit Issuer or any L/C Participant with any
request or directive made or adopted after the date hereof (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein, or
(b) impose on the Letter of Credit Issuer or any L/C Participant any other
conditions affecting its obligations under this Agreement in respect of Letters
of Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein; and the result of any of the foregoing
is to increase the cost to the Letter of Credit Issuer or such L/C Participant
of issuing, maintaining or participating in such Letter of Credit, or to reduce
the amount of any sum received or receivable by the Letter of Credit Issuer or
such L/C Participant hereunder (other than any such increase or reduction
attributable to taxes) in respect of Letters of Credit or any L/C Participations
therein, then, promptly after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that
neither the Letter of Credit Issuer nor any L/C Participant shall be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. A certificate submitted to the Borrower by the Letter
of Credit Issuer or any L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the

31



--------------------------------------------------------------------------------



 



determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the Borrower absent clearly demonstrable error.
     For purposes of this Section 3.5, and notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted and issued after the date hereof,
regardless of the date enacted, adopted, issued or implemented.
     3.6 Successor Letter of Credit Issuer.
     The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. If the Letter of Credit Issuer shall resign as the Letter of Credit
Issuer under this Agreement, then the Borrower shall appoint from among the
Lenders with Revolving Credit Commitments a successor issuer of Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the Letter of Credit Issuer, and the term “Letter of Credit Issuer”
shall mean such successor issuer effective upon such appointment. At the time
such resignation shall become effective, the Borrower shall pay to the resigning
Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(c)
and 4.1(d). The acceptance of any appointment as the Letter of Credit Issuer
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such successor
Lender shall have all the rights and obligations of the previous Letter of
Credit Issuer under this Agreement. After the resignation of the Letter of
Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of the
Letter of Credit Issuer under this Agreement with respect to Letters of Credit
issued by it prior to such resignation, but shall not be required to issue
additional Letters of Credit. After any retiring Letter of Credit Issuer’s
resignation as Letter of Credit Issuer, the provisions of this Agreement
relating to the Letter of Credit Issuer shall inure to its benefit as to any
actions taken or omitted to be taken by it (a) while it was the Letter of Credit
Issuer under this Agreement or (b) at any time with respect to Letters of Credit
issued by the Letter of Credit Issuer.
ARTICLE 4
FEES; COMMITMENTS
     4.1 Fees.
     (a) The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender (in each case pro rata according to the respective Available
Revolving Credit Commitments of all such Lenders), a commitment fee for each day
from and including the Closing Date to but excluding the Revolving Credit
Maturity Date on the average daily closing

32



--------------------------------------------------------------------------------



 



balances of the unused amount of the Total Revolving Credit Commitment. Such
commitment fee shall be payable in arrears (i) on the last Business Day of each
of March, June, September and December (for the three-month period (or portion
thereof) ended on such day) and (ii) on the Revolving Credit Maturity Date (for
the period ended on such date for which no payment has been received pursuant to
clause (i) above), and shall be computed during such period at the Commitment
Fee Rate on the average daily closing balances of the unused amount of the Total
Revolving Credit Commitment. Notwithstanding the foregoing, the Borrower shall
not be obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.
     (b) The Borrower agrees to pay to the Administrative Agent, for the account
of the Lenders pro rata on the basis of their respective Letter of Credit
Exposure, a fee in respect of each Letter of Credit (the “Letter of Credit
Fee”), for the period from and including the date of issuance of such Letter of
Credit to, but not including, the termination date of such Letter of Credit
computed during such period at a per annum rate equal to the Applicable Margin
then in effect for Revolving Credit Loans that are LIBOR Loans on the average
daily Stated Amount of such Letter of Credit. Such Letter of Credit Fees shall
be due and payable quarterly in arrears on the last Business Day of each of
March, June, September and December (for the three-month period (or portion
thereof) ended on such day) and on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.
     (c) The Borrower agrees to pay directly to the Letter of Credit Issuer a
fee in respect of each Letter of Credit issued by it (the “Fronting Fee”), for
the period from and including the date of issuance of such Letter of Credit to
but not including the termination date of such Letter of Credit, computed during
such period at a per annum rate equal to a rate mutually agreed upon between the
Borrower and the Letter of Credit Issuer on the average daily Stated Amount of
such Letter of Credit. Such Fronting Fees shall be due and payable quarterly in
arrears on the last Business Day of each of March, June, September and December
(for the three-month period (or portion thereof) ended on such day) and on the
date upon which the Total Revolving Credit Commitment terminates and the Letters
of Credit Outstanding shall have been reduced to zero.
     (d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon
each renewal of, drawing under and/or amendment of a Letter of Credit issued by
it such amount as the Letter of Credit Issuer and the Borrower may agree upon
for issuances or renewal or drawings under or amendments of letters of credit
issued by it.
     (e) The Borrower agrees to pay to the Administrative Agent, for the benefit
of the Administrative Agent, the fees for acting as administrative agent in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent, as amended from time to time by agreement between the
Administrative Agent and the Borrower.
     (f) The Borrower agrees to pay on the Closing Date to the Arrangers, for
the benefit of the Arrangers, the fees in the amounts previously agreed to in
writing by the Borrower and the Arrangers.
     4.2 Voluntary Reduction of Revolving Credit Commitments.

33



--------------------------------------------------------------------------------



 



     Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Total Revolving Credit Commitment in whole
or in part; provided that (i) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $1,000,000, (iii) after giving effect to any such partial reduction
of the Total Revolving Credit Commitment, the Total Revolving Credit Commitment
shall be at least $5,000,000 and (iv) after giving effect to such termination or
reduction and to any prepayments of the Revolving Credit Loans made on the date
thereof in accordance with this Agreement, the sum of (A) the aggregate
outstanding principal amount of the Revolving Credit Loans and (B) the Letters
of Credit Outstanding shall not exceed the Total Revolving Credit Commitment.
     4.3 Mandatory Termination of Commitments.
     The Total Revolving Credit Commitment shall terminate at 2:00 p.m. (New
York time) on the Revolving Credit Maturity Date.
ARTICLE 5
PAYMENTS
     5.1 Prepayments.
     The Borrower shall have the right to prepay any Borrowing, without premium
or penalty, in whole or in part at any time and from time to time. Such
prepayment of Revolving Credit Loans shall be subject to the following
conditions: (a) the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) to be prepaid, which notice shall be given by the Borrower
no later than 10:00 a.m. (New York time) three Business Days prior to the date
of such prepayment and shall promptly be transmitted by the Administrative Agent
to each of the Lenders; (b) each partial prepayment of Revolving Credit Loans
shall be in an amount that is a multiple of $100,000 and in an aggregate
principal amount of at least $5,000,000; provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for LIBOR Loans; and (c) any prepayment of LIBOR Loans pursuant
to this Section 5.1 on any day other than the last day of a LIBOR Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11; provided further that at the Borrower’s
election in connection with any prepayment pursuant to this Section 5.1, such
prepayment shall not be applied to any Revolving Credit Loan of a Defaulting
Lender. Each prepayment of a Borrowing shall be applied ratably to the Revolving
Credit Loans included in the prepaid Borrowing.
     5.2 Method and Place of Payment.
     (a) Except as otherwise specifically provided herein, all payments to be
made by the Borrower under this Agreement shall be made, without set-off,
counterclaim or deduction of any

34



--------------------------------------------------------------------------------



 



kind, to the Administrative Agent for, as the case may be, the (i) ratable
account of all the Lenders holding Revolving Credit Loans or (ii) account of
each Letter of Credit Issuer, not later than 12:00 Noon (New York time) on the
date when due. Such payments shall be made in immediately available funds at the
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Borrower (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), it being understood that written
or facsimile notice by the Borrower to the Administrative Agent to make a
payment from the funds in its account at an office of the Administrative Agent
shall constitute the making of such payment to the extent of such funds held in
such account. The Administrative Agent will thereafter cause to be distributed
on the same day (if payment was actually received by the Administrative Agent
prior to 2:00 p.m. (New York time) on such day, otherwise the next Business Day)
like funds relating to the payment of principal or interest or Fees ratably to
the Lenders entitled thereto. A payment shall be deemed to have been made by the
Administrative Agent on the date on which it is required to be made under this
Agreement if the Administrative Agent has, on or before such date, taken steps
to make such payment in accordance with the regulations or operating procedures
of the clearing or settlement system used by the Administrative Agent in order
to make such payment.
     (b) Any payments under this Agreement that are made later than 2:00 p.m.
(New York time) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
     5.3 Net Payments.
     (a) (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any current or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender and (ii) any taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement)
(“Taxes”) except to the extent that such deduction or withholding is required by
any applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect. If any such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the Borrower shall:
     (A) promptly notify the Administrative Agent of such requirement;
     (B) promptly pay to the relevant Governmental Authority when due the full
amount required to be deducted or withheld (including the full amount of

35



--------------------------------------------------------------------------------



 



Taxes required to be deducted or withheld from any additional amount paid by the
Borrower to the Administrative Agent or such Lender under this Section 5.3(a);
     (C) as promptly as possible thereafter, forward to the Administrative Agent
and such Lender an official receipt (or a certified copy), or other
documentation reasonably acceptable to the Administrative Agent and such Lender,
evidencing such payment to such Governmental Authority; and
     (D) pay to the Administrative Agent or such Lender, in addition to the
payment to which the Administrative Agent or such Lender is otherwise entitled
under this Agreement, such additional amount as is necessary to ensure that the
net amount actually received by the Administrative Agent or such Lender (free
and clear of any such Taxes, whether assessed against the Borrower, the
Administrative Agent or such Lender) will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.
     (ii) If the Borrower fails to pay to the relevant Governmental Authority
when due any Taxes that it was required to deduct or withhold under this
Section 5.3(a) in respect of any payment to or for the benefit of the
Administrative Agent or any Lender under this Agreement or fails to furnish the
Administrative Agent or such Lender, as applicable, with the documentation
referred to in this Section 5.3(a) when required to do so, the Borrower shall
forthwith on demand fully indemnify the Administrative Agent or such Lender for
any incremental taxes, interest, costs or penalties that may become payable by
the Administrative Agent or such Lender as a result of such failure.
     (iii) The Borrower’s obligations under this Section 5.3(a) shall survive
the termination of this Agreement and the payment of the Revolving Credit Loans
and all other amounts payable hereunder.
     (b) Notwithstanding Section 5.3(a), the Borrower shall not be required to
indemnify or pay any additional amounts in respect of withholding tax (including
FATCA) applicable to any amount payable under this Agreement pursuant to
Section 5.3(a) above to any Non-U.S. Lender, except if any such Revolving Credit
Loans were assigned, participated or transferred to such Non-U.S. Lender at the
request of the Borrower or were assigned, participated or transferred to such
Non-U.S. Lender following the occurrence of and during the continuance of an
Event of Default pursuant to Section 10.1 or 10.5.
     (c) Each Non-U.S. Lender shall:
     (i) deliver to the Borrower and the Administrative Agent two copies of
either (x) in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation

36



--------------------------------------------------------------------------------



 



related to the Borrower (within the meaning of Section 864(d)(4) of the Code)),
or (y) Internal Revenue Service Form W-8BEN or W-8ECI, in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax on payments by the
Borrower under this Agreement;
     (ii) deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and
     (iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested in writing by the Borrower or the
Administrative Agent;
unless, in any such case, any change in treaty, law or regulation, has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 12.6 or a Lender pursuant to Section 12.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.3(c), provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.
     (d) If the Borrower determines in good faith that a reasonable basis exists
for contesting any taxes for which indemnification has been demanded hereunder,
the relevant Lender or the Administrative Agent, as applicable, shall cooperate
with the Borrower in challenging such taxes at the Borrower’s expense if so
requested by the Borrower. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or credit for, a Tax for which a payment has
been made by the Borrower pursuant to this Agreement, which refund or credit in
the good faith judgment of such Lender or the Administrative Agent, as the case
may be, is attributable to such payment made by the Borrower, then the Lender or
the Administrative Agent, as the case may be, shall reimburse the Borrower for
such amount as the Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund or credit as will leave it, after
such reimbursement, in no better or worse position than it would have been in if
the payment had not been required. A Lender or Administrative Agent shall claim
any refund or credit that it determines is available to it, unless it concludes
in its reasonable discretion that it would be adversely affected by making such
a claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.3.
     (e) Each Lender shall severally indemnify the Administrative Agent for any
taxes (but, in the case of any Taxes or Other Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes or
Other Taxes and without

37



--------------------------------------------------------------------------------



 



limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 5.3(e) shall
be paid within ten (10) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.
     5.4 Computations of Interest and Fees.
     (a) All interest and fees hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR at times
when the ABR is based on the prime rate of the Administrative Agent shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable ABR or LIBOR rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
     (b) All interest payments to be made under this Agreement shall be paid
without allowance or deduction for deemed re-investment or otherwise, both
before and after maturity and before and after default and/or judgment, if any,
until payment of the amount on which such interest is accruing, and interest
will accrue on overdue interest, if any.
     (c) The amount of costs and expenses required to be paid or reimbursed by
the Borrower pursuant to Section 12.5 or any other provision of this Agreement
shall bear interest until paid, as well after as before demand, default,
maturity and judgment, at the highest rate provided for in Section 2.8(c).
     (d) If interest is not paid on the indebtedness of the Borrower to the
Lenders hereunder, or any part thereof, as and when interest is due and payable
hereunder, unpaid interest shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(c).
ARTICLE 6
CONDITIONS PRECEDENT
     6.1 Conditions Precedent to Initial Effectiveness.
     The obligation of each Lender to make any Revolving Credit Loan requested
to be made by it on any date and the obligations of each Letter of Credit Issuer
to issue, extend or increase Letters of Credit shall become effective on the
date on which each of the following conditions are satisfied:
     (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each of the
parties hereto.

38



--------------------------------------------------------------------------------



 



     (b) Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit D, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the Borrower.
     (c) Proceedings of the Borrower. The Administrative Agent shall have
received a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.
     (d) Organic Documents. The Administrative Agent shall have received
(i) true and complete copies of the articles of incorporation and by-laws of the
Borrower, (ii) a certificate of good standing with respect to the Borrower
issued by its jurisdiction of incorporation or organization and (iii) to the
extent reasonably requested in writing by any of the Lenders, all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least two Business Days prior to the Closing Date.
     (e) Fees. The Administrative Agent, the Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including the fees referred to in Section 4.1(e) to be received on
the Closing Date.
     (f) Existing and Successor Credit Agreements. The Administrative Agent
shall have received reasonably satisfactory evidence that:
     (i) the Holdings Existing Credit Agreement shall be simultaneously
terminated and all loans and other amounts due and payable thereunder shall have
been paid in full and all letters of credit issued and outstanding thereunder
shall have been terminated, replaced or continued under this Agreement;
     (ii) the ITCTransmission/METC Existing Credit Agreement shall be
simultaneously terminated and all loans and other amounts due and payable
thereunder shall have been paid in full and all letters of credit issued and
outstanding thereunder shall have been terminated, replaced or continued under
the ITCTransmission Credit Agreement or the METC Credit Agreement, as
applicable;
     (iii) the ITCTransmission Credit Agreement shall be effective prior to or
substantially concurrently with the effectiveness of this Agreement; and
     (iv) the METC Credit Agreement shall be effective prior to or substantially
concurrently with the effectiveness of this Agreement.
     (g) Legal Opinions. The Administrative Agent shall have received in form
and substance reasonably satisfactory to it the executed legal opinions of
(i) counsel to

39



--------------------------------------------------------------------------------



 



the Borrower with respect to the execution and delivery of this Agreement by the
Borrower, the validity, binding effect, legality and enforceability of this
Agreement, compliance with certain applicable law and such other matters as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent and (ii) special Michigan counsel to the Borrower
with respect to the status and capacity of the Borrower, the due authorization
of this Agreement, compliance with the Organic Documents of the Borrower and
with certain applicable law and such other matters as the Administrative Agent
may reasonably request in form and substance satisfactory to the Administrative
Agent.
     (h) Governmental Approvals. The Administrative Agent shall have received
evidence that all governmental approvals necessary in connection with the
transactions contemplated hereby (including, without limitation, approval from
the United States of America Federal Energy Regulatory Commission of the
application pursuant to section 204 of the Federal Power Act) shall have been
obtained and are in full force and effect.
     (i) Financial Statements and Projections. The Lenders shall have received
(i) satisfactory audited consolidated financial statements of the Borrower for
the fiscal years ended December 31, 2009 and December 31, 2010,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the quarterly period ended March 31, 2011 and (iii) satisfactory
financial statement projections through and including the Borrower’s 2015 fiscal
year (the “Projections”).
     6.2 Conditions Precedent to All Credit Events.
     The obligation of each Lender to make any Revolving Credit Loan requested
to be made by it on any date (including its initial Revolving Credit Loans) and
the obligation of each Letter of Credit Issuer to issue, extend or increase
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:
     (a) No Default; Representations and Warranties True and Correct. At the
time of each Credit Event and also after giving effect thereto (i) there shall
exist no Default or Event of Default and (ii) all representations and warranties
made by the Borrower contained herein (other than, except in the case of the
initial Credit Event, Section 7.14 hereof) shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).
     (b) Notice of Borrowing; Letter of Credit Request. Prior to the making of
each Revolving Credit Loan, the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3. Prior to the issuance of each Letter of Credit, the
Administrative Agent and the Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a).

40



--------------------------------------------------------------------------------



 



     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all the
applicable conditions specified above exist as of that time.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to enter into this Agreement and to make the
Revolving Credit Loans and issue or participate in Letters of Credit as provided
for herein, the Borrower (as to itself and each of its Subsidiaries) makes the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Revolving Credit Loans and the issuance of Letters of Credit.
     7.1 Organizational Status.
     The Borrower is validly organized and existing and in good standing under
the laws of the state or jurisdiction of its incorporation or organization, is
duly qualified to do business and is in good standing as a foreign entity in
each jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.
     7.2 Capacity, Power and Authority.
     The Borrower has the capacity, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.
     7.3 No Violation.
     Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of the Borrower or any of
its Subsidiaries pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which the Borrower or any of its Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the Borrower’s Organic Documents.

41



--------------------------------------------------------------------------------



 



     7.4 Litigation.
     There are no actions, suits or proceedings pending or, to the knowledge of
the Borrower or any of its Subsidiaries (after due internal inquiry), threatened
with respect to the Business, the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.
     7.5 Governmental Approvals.
     No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.
     7.6 True and Complete Disclosure.
     To the knowledge of the Borrower, after due inquiry:
     (a) All written factual information and data (taken as a whole) heretofore
or contemporaneously furnished (other than any projections and pro forma
financial information and information of a general industry nature), by or on
behalf of the Borrower or any of its Subsidiaries or any of their respective
authorized consultants, agents or representatives in writing to the
Administrative Agent and/or any Lender on or before the Closing Date (including
all information contained in this Agreement) for purposes of or in connection
with this Agreement or any transaction contemplated herein was true and complete
in all material respects on the date as of which such information or data is
dated or certified and did not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading at such time in
light of the circumstances under which such statements were made.
     (b) The Projections were prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made, it being recognized
by the Administrative Agent and the Lenders that such projections are not to be
viewed as facts, that whether such projections will be achieved will depend on
future events, some of which are not within the Borrower’s control, and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such variances can be significant.
     7.7 Financial Condition; Financial Statements.
     The Borrower has heretofore furnished to the Lenders (i) the financial
statements with respect to the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2010 and with respect to the fiscal quarter ended March 31,
2011 and (ii) the Projections. The financial statements referred to in clause
(i) of the immediately preceding sentence present fairly in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries at the

42



--------------------------------------------------------------------------------



 



respective dates of said statements and the results of operations for the
respective periods covered thereby, subject, in the case of quarterly financial
statements, to changes resulting from audit and normal year-end adjustments and
other adjustments (consisting of normal recurring adjustments) necessary for a
fair statement of the results for the interim period. All such financial
statements have been prepared in accordance with GAAP consistently applied,
except to the extent provided in the notes to said financial statements. All
balance sheets, all statements of income and of cash flow and all other
financial information of each of the Borrower and its Subsidiaries furnished
pursuant to Section 8.1 have been and will for periods following the Closing
Date be prepared in accordance with GAAP consistently applied, and do or will
present fairly the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods covered thereby, subject, in the case of quarterly financial statements
to changes resulting from audit and normal year-end adjustments and other
adjustments (consisting of normal recurring adjustments) necessary for a fair
statement of the results for the interim period.
     7.8 Tax Returns and Payments.
     Each of the Borrower and its Subsidiaries has filed all material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent or contested in good faith. The Borrower and each of
its respective Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of the Borrower) in accordance with
GAAP for the payment of, all material income taxes applicable for all prior
fiscal years and for the current fiscal year to the Closing Date.
     7.9 Environmental Matters.
     Except as set forth in Schedule II:
     (a) Other than instances of noncompliance that could not reasonably be
expected to have a Material Adverse Effect: (i) the Borrower and each of its
Subsidiaries are in compliance with all Environmental Laws in all jurisdictions
in which the Borrower and each of its Subsidiaries are currently doing business
(including having obtained all material permits required under Environmental
Laws) and (ii) the Borrower will comply and cause each of its Subsidiaries to
comply with all such Environmental Laws (including all permits required under
Environmental Laws); and
     (b) Neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner that
could reasonably be expected to have a Material Adverse Effect.
     7.10 Properties.
     The Borrower and each of its Subsidiaries has good title to or a leasehold
or easement interest in all of its properties that are necessary for the
operation of its respective business as currently conducted and as proposed to
be conducted, free and clear in each case of all Liens

43



--------------------------------------------------------------------------------



 



(other than any Liens permitted by this Agreement) except where the failure to
have such good title could not reasonably be expected to have a Material Adverse
Effect.
     7.11 Pension and Welfare Plans.
     During the twelve-consecutive-month period prior to the Closing Date and
prior to the date of any Credit Event hereunder, except as could not reasonably
be expected have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
303(k) of ERISA, (c) no condition exists or event or transaction has occurred
with respect to any Pension Plan which might result in the incurrence by the
Borrower or any member of the Controlled Group of any liability (other than any
liability that relates to the accrual of benefits), fine or penalty and
(d) except as disclosed in Schedule III, neither the Borrower nor any member of
the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     7.12 Regulations U and X.
     Neither the making of any Revolving Credit Loan hereunder nor the use of
the proceeds thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.
     7.13 Investment Company Act.
     Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     7.14 No Material Adverse Change.
     There has been no material adverse change in the business, assets,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole since December 31, 2010.
     7.15 Deemed Repetition of Representations and Warranties.
     The representations and warranties set out in Sections 7.1 to 7.13
inclusive (and solely in the case of the initial Credit Event, Section 7.14)
will be deemed to be repeated by the Borrower as of the date of each request for
a new Credit Event, by the Borrower (but not the conversion or continuation of a
Borrowing) and as of the date on which a Successor Borrower assumes all of the
obligations of the Borrower under this Agreement pursuant to Section 9.2(a) (but
after giving effect to such assumption), except to the extent that on or prior
to such date (a) the Borrower has advised the Administrative Agent in writing of
a variation in any such representation or warranty, and (b) the Required Lenders
have approved such variation, and except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

44



--------------------------------------------------------------------------------



 



ARTICLE 8
AFFIRMATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Revolving Credit Maturity Date:
     8.1 Information Covenants.
     The Borrower will furnish to each Lender and the Administrative Agent:
     (a) Annual Financial Statements. As soon as available and in any event on
or before the date that is 90 days after the end of each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statement of
operations and cash flows for such fiscal year prepared in accordance with GAAP
consistently applied, setting forth comparative consolidated figures for the
preceding fiscal year, and audited by an independent auditing firm of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Borrower or any of its Subsidiaries as a going
concern, together in any event with a no-default letter from such auditing firm
stating that in the course of its regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, as established by the Auditing Standards Board
(United States) and with auditing standards of the Public Company Accounting
Oversight Board (United States), such auditing firm has obtained no knowledge of
any Default or Event of Default relating to Section 9.4 that has occurred and is
continuing or, if in the opinion of such auditing firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.
     (b) Quarterly Financial Statements. As soon as available and in any event
on or before the date that is 45 days after the end of each of the first three
fiscal quarters in each fiscal year of the Borrower, the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statement of operations for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and the related consolidated statement of cash flows and for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, and prepared in accordance
with GAAP consistently applied, all of which shall be certified by an Authorized
Officer of the Borrower, subject to changes resulting from audit and normal
year-end adjustments and other adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim
period.
     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.1(a) and (b), a certificate of an
Authorized Officer of the Borrower in substantially the form of Exhibit E (a
“Compliance Certificate”) to

45



--------------------------------------------------------------------------------



 



the effect that no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof, which
certificate shall be in form and detail satisfactory to the Administrative
Agent, acting reasonably, and setting forth the calculations required to
establish whether the Borrower was in compliance with the provisions of
Section 9.4 as at the end of such fiscal year or period, as the case may be.
     (d) Notice of Default or Litigation. Promptly after an Authorized Officer
of the Borrower or any of its Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending or threatened against the Borrower
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.
     (e) Environmental Matters. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge or notice of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect:
     (i) Any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Estate (as defined below);
     (ii) Any condition or occurrence that (x) results in non-compliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or (y)
could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;
     (iii) Any condition or occurrence on any Real Estate that could reasonably
be anticipated to cause such Real Estate to be subject to any restrictions on
the ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and
     (iv) The taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Estate.
     All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s response thereto. The term “Real Estate” shall mean land,
buildings and improvements owned or leased by the Borrower or any of its
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.
     (f) Pension Plans. Promptly after an Authorized Officer of the Borrower or
any of its Subsidiaries obtains knowledge thereof where the liability,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, notice of and copies of all documentation relating to
(i) the institution of any steps by any Person to terminate any Pension Plan,
(ii) the failure to make a required contribution to any Pension Plan if such
failure is sufficient to give rise to a Lien under Section 302(f) of

46



--------------------------------------------------------------------------------



 



ERISA, (iii) the taking of any action with respect to a Pension Plan which could
result in the requirement that the Borrower or any of its Subsidiaries furnish a
bond or other security to such Pension Plan, or (iv) the occurrence of any event
with respect to any Pension Plan which could result in the incurrence by the
Borrower or any of its Subsidiaries of any material liability, fine or penalty.
     (g) Other Information. Promptly upon filing thereof, copies of any filings
or registration statements with, and reports to, any Governmental Authority in
any relevant jurisdiction by the Borrower or any of its Subsidiaries pursuant to
applicable securities laws (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement) and copies of
all financial statements, proxy statements, notices and reports that the
Borrower or any of its Subsidiaries shall send to the holders of any publicly
issued securities of the Borrower and/or any of its Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement or filed with the Securities and
Exchange Commission and publicly available on EDGAR; provided, that the Borrower
shall give prompt notice to the Administrative Agent of such filing and if
requested by any Lender, the Borrower shall promptly deliver a copy of such
filing to such requesting Lender) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.
     8.2 Books, Record and Inspections.
     The Borrower will, and will cause each of its Subsidiaries to, (i) permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Borrower and its Subsidiaries in whomever’s possession to the extent that it is
within the Borrower’s or its Subsidiaries’ control to permit such inspection,
and to examine the books of account of the Borrower and any such Subsidiaries
and discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants, and (ii) permit officers and designated representatives
of Lenders to view copies of contracts of the Borrower and its Subsidiaries
(subject to reasonable confidentiality arrangements established by the
Borrower), all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent, the
Required Lenders or the Lenders, as the case may be, may desire.
     8.3 Maintenance of Insurance.
     The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

47



--------------------------------------------------------------------------------



 



     8.4 Payment of Taxes.
     The Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its capital, income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful material tax or similar claims
that, if unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Subsidiaries; provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP.
     8.5 Organizational Existence.
     The Borrower will do, and will cause each of its Subsidiaries to do, or
cause to be done, all things necessary to preserve and keep in full force and
effect its existence and its corporate or other organizational rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that, in any case,
(a) the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 9.2, (b) any Subsidiary of the Borrower may merge with and into
any other wholly-owned Subsidiary of the Borrower and (c) except to the extent
as could reasonably be expected to have a Material Adverse Effect, any
Subsidiary of the Borrower may enter into any merger or consolidation for the
purpose of changing its organizational form from a corporation to a limited
liability company or from a limited liability company to a corporation.
     8.6 Compliance with Statutes, Obligations, etc.
     The Borrower will, and will cause each of its Subsidiaries to, comply with
all applicable laws, rules, regulations and orders (including Environmental
Laws), except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     8.7 Good Repair.
     The Borrower will, and will cause each of its Subsidiaries to, ensure that
its properties and equipment used or useful in its business in whomever’s
possession they may be to the extent that it is within the Borrower’s or its
Subsidiaries’ control to cause the same, are kept in good repair, working order
and condition, normal wear and tear excepted, and that from time to time there
are made in such properties and equipment all needful and proper repairs,
renewals, replacements, extensions, additions, betterments and improvements
thereto, to the extent and in the manner customary for companies in similar
businesses and consistent with third party leases, except in each case to the
extent the failure to do so could not be reasonably expected to have a Material
Adverse Effect.
     8.8 Transactions with Affiliates.
     The Borrower will conduct, and will cause each of its Subsidiaries to
conduct, all transactions with any of its Affiliates on terms that are
substantially as favorable to the Borrower

48



--------------------------------------------------------------------------------



 



or such Subsidiary as it would obtain in a comparable arm’s-length transaction
with a Person that is not an Affiliate; provided that the foregoing restrictions
shall not apply to (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s length basis from unrelated third
parties, (b) transactions between and among the Borrower and its wholly owned
Subsidiaries that do not involve any other Affiliate and (c) transactions
permitted by Section 9.2 or Section 9.3.
     8.9 End of Fiscal Years; Fiscal Quarters.
     The Borrower will, for financial reporting purposes, cause (a) each of its,
and each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
     8.10 Use of Proceeds.
     The Borrower will use the Letters of Credit and the proceeds of all the
Revolving Credit Loans only for the purposes set forth in Section 2.1(b).
     8.11 Changes in Business.
     From the Closing Date, the Borrower and its Subsidiaries taken as a whole
will not fundamentally and substantively alter the character of their business
taken as a whole from the business conducted by the Borrower and its
Subsidiaries taken as a whole on the Closing Date and other business activities
incidental or related to any of the foregoing (the “Business”).
ARTICLE 9
NEGATIVE COVENANTS
     The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Revolving Credit Maturity Date:
     9.1 Limitation on Liens.
     The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, except:
     (a) Permitted Liens;

49



--------------------------------------------------------------------------------



 



     (b) Liens (i) on assets of ITCTransmission (of the same type as constitute
collateral under the ITCTransmission First Mortgage Indenture on the date
hereof) to secure Indebtedness of ITCTransmission under the ITCTransmission
First Mortgage Indenture, including, without limitation, any notes issued
thereunder, (ii) on assets of METC (of the same type as constitute collateral
under the METC First Mortgage Indenture on the date hereof) to secure
Indebtedness of METC under the METC First Mortgage Indenture, including, without
limitation, any notes issued thereunder, (iii) on assets of ITC Midwest (of the
same type as constitute collateral under the ITC Midwest First Mortgage
Indenture on the date hereof) to secure Indebtedness of ITC Midwest under the
ITC Midwest First Mortgage Indenture, including, without limitation, any notes
issued thereunder, and (iv) on assets of any other Subsidiary (of the same type
that constitute collateral under the ITCTransmission First Mortgage Indenture,
the METC First Mortgage Indenture and/or the ITC Midwest First Mortgage
Indenture on the date hereof) to secure Indebtedness of any Subsidiary under any
similar mortgage bond indenture, including, without limitation, any notes issued
thereunder;
     (c) Liens existing on the Closing Date and as set out on Schedule IV;
     (d) Liens existing on the assets or Capital Stock of any Person that
becomes a Subsidiary, or existing on assets acquired; provided that such Liens
attach at all times only to the same assets that such Liens attached to and
secure only the same Indebtedness that such Liens secured, immediately prior to
such acquisition;
     (e) Liens in favor of the Borrower or any Subsidiary;
     (f) Liens in favor of the United States of America or any State thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any State thereof or political entity affiliated therewith,
to secure partial, progress, advance or other payments, or other obligations,
pursuant to any contract or statute to secure any Indebtedness incurred for the
purpose of financing all or any part of the cost of acquiring, constructing or
improving property subject to such Liens (including Liens incurred in connection
with pollution control, industrial revenue or similar financings);
     (g) Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;
     (h) Rights of other Persons to take minerals, timber, gas, water or other
products produced by the Borrower or by other Persons on the property of the
Borrower;
     (i) Liens created by or resulting from any litigation or other proceeding
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against the Borrower or any Subsidiary
with respect to which the

50



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary is in good faith prosecuting an appeal or
proceedings for review; or Liens that the Borrower or any Subsidiary incurs for
the purpose of obtaining a stay or discharge in the course of any litigation or
other proceeding to which the Borrower or such Subsidiary is a party;
     (j) Liens which have been bonded for the full amount in dispute;
     (k) additional Liens so long as the aggregate outstanding principal amount
of the obligations so secured does not exceed the greater of (x) 10% of Net
Tangible Assets and (y) 10% of Consolidated Capitalization at any time;
     (l) Liens on any property acquired, constructed or improved by the Borrower
or any Subsidiary after the date hereof which are created or assumed
contemporaneously with such acquisition, construction or improvement, or within
270 days after the completion thereof, to secure or provide for the payment of
all or any part of the cost of such acquisition, construction or improvement
(including related expenditures capitalized for Federal income tax purposes in
connection therewith) incurred after the date hereof; and
     (m) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (l) above upon or in the same assets theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby.
     9.2 Limitation on Fundamental Changes.
     The Borrower will not enter into any merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all its business units, assets or other properties, except that:
     (a) any Subsidiary of the Borrower or any other Person may be merged or
consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) either (x) the Borrower shall be the continuing or
surviving entity or (y) the debt rating of the Person (if other than the
Borrower) who is the continuing or surviving entity (the Borrower or Person, as
the case may be, being herein referred to as the “Successor Borrower”) shall
after giving effect to such merger or consolidation be BBB- or higher from S&P
or Baa3 or higher from Moody’s (provided that in no event shall such Successor
Borrower have a debt rating of BB or lower from S&P or Ba2 or lower from
Moody’s), as determined pursuant to the definition of “Applicable Margin”,
(ii) the Successor Borrower shall be an entity organized or existing under the
laws of the United States or any State thereof, (iii) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
pursuant to a supplement hereto in form and substance reasonably satisfactory to
the Administrative Agent, (iv) no Default or Event of Default is then existing
and no Default or Event of Default would result from the consummation of such
merger or consolidation, (v) the Borrower shall be in

51



--------------------------------------------------------------------------------



 



compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenant set forth in Section 9.4 as such covenant is
recomputed as at the last day of the most recently ended fiscal quarter under
each such Section as if such merger or consolidation had occurred on the last
day of such fiscal quarter, and (vi) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, certifying the compliance referred to
in clause (v) above and stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement and a legal opinion (in
form and substance reasonably satisfactory to the Administrative Agent) with
respect to this Agreement to be delivered, if any, pursuant to clause
(iii) above; provided further that if the foregoing are satisfied, such
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement; and
     (b) the Borrower may enter into any merger or consolidation for the purpose
of changing its organizational form from a corporation to a limited liability
company or from a limited liability company to a corporation; provided that such
change has no adverse affect on the rights of the Finance Parties.
     9.3 Limitation on Dividends.
     If any Default or Event of Default then exists or would result therefrom,
the Borrower will not declare or pay any distributions (other than distributions
payable solely in its Capital Stock) or return any capital to its shareholders
or make any other distribution, payment or delivery of property or cash to its
shareholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any of its Capital Stock or the Capital Stock
of any direct or indirect shareholder of the Borrower now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of its Capital Stock), or set aside any funds for any of the
foregoing purposes, or permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any Capital Stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its Capital Stock), provided that the Borrower may
take any of the actions in this Section 9.3 so long as (a) after giving effect
to such action the Borrower’s debt rating shall be BBB- or higher from S&P or
Baa3 or higher from Moody’s (provided that in no event shall the Borrower have a
debt rating of BB or lower from S&P or Ba2 or lower from Moody’s), as determined
pursuant to the definition of “Applicable Margin” or (b) the Revolving Credit
Commitment is unused and there are no Letters of Credit Outstanding.
     9.4 Debt to Capitalization Ratio.
     The Borrower will not permit the Debt to Capitalization Ratio of the
Borrower to be greater than 75%, as of the last day of each fiscal quarter.
     9.5 Limitation on Sale-Lease Back Transactions.
     The Borrower will not enter into any sale-leaseback transaction (a “Sale
and Leaseback Transaction”) involving any of its property or assets whether now
owned or hereafter acquired, whereby the Borrower sells or otherwise transfers
such property or assets and thereafter leases or

52



--------------------------------------------------------------------------------



 



subleases such property or assets or any part thereof or any other property or
assets that the Borrower intends to use for substantially the same purpose or
purposes as the property or assets sold or otherwise transferred unless (a) the
Borrower would be entitled to incur Indebtedness secured by a Lien on such
property or assets pursuant to Section 9.1 or (b) the Attributable Value of all
Sale and Leaseback Transactions entered into pursuant to this Section 9.5 does
not exceed $20,000,000. A Sale and Leaseback Transaction shall not be deemed to
result in the creation of a Lien.
ARTICLE 10
EVENTS OF DEFAULT
     Each of the following specified events or occurrences described in
Sections 10.1 through 10.9 below shall constitute an “Event of Default”:
     10.1 Payments.
     The Borrower shall (a) default in the payment when due of any principal of
the Revolving Credit Loans or (b) default, and such default shall continue for
five or more days, in the payment when due of any interest on the Revolving
Credit Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder.
     10.2 Representations, etc.
     Any representation, warranty or statement made or deemed made by the
Borrower herein or any certificate delivered or required to be delivered
pursuant hereto shall prove to be untrue in any material respect on the date as
of which made or deemed made.
     10.3 Covenants.
     The Borrower shall (i) default in the due performance or observance by it
of any term, covenant or agreement contained in Section 8.1(d), Section 8.5
(solely with respect to the Borrower), Section 8.11 or Article 9, or
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 10.1 or 10.2 or clause (i) of
this Section 10.3) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the receipt of written notice
by the Borrower from the Administrative Agent or the Required Lenders.
     10.4 Default Under Other Agreements.
     (a) The Borrower or any of its Subsidiaries shall (i) default in any
payment with respect to any Indebtedness, in excess of $15,000,000 in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such

53



--------------------------------------------------------------------------------



 



Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
     (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.
     10.5 Bankruptcy, etc.
     The Borrower or any Material Subsidiary shall commence a voluntary case
concerning itself under the Bankruptcy Code as now or hereafter in effect, or
any successor thereto or any similar legislation in any other applicable
jurisdiction (collectively, the “Bankruptcy Code”); or an involuntary case is
commenced against the Borrower or any Material Subsidiary and the petition or
application is not contested within 10 days after commencement of the case; or
an involuntary case is commenced against the Borrower or any Material Subsidiary
and the petition or application is not dismissed within 45 days after
commencement of the case; or a receiver, trustee, liquidator, custodian or
similar official is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any Material Subsidiary or the Borrower or
any Material Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary itself; or there is
commenced against the Borrower or any Material Subsidiary any such proceeding
that remains undismissed for a period of 45 days; or the Borrower or any
Material Subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Borrower
or any Material Subsidiary makes a general assignment for the benefit of
creditors, files under the Bankruptcy Act or takes a similar action under the
Bankruptcy Act; or any corporate or similar action is taken by the Borrower or
any Material Subsidiary for the purpose of effecting any of the foregoing; or
the Borrower or any Material Subsidiary is unable to pay its debts as they fall
due, or makes a general assignment for the benefit of or a composition with its
creditors generally; or the Borrower or any Material Subsidiary takes any
corporate or similar action or other steps are taken or legal proceedings are
started for its winding-up, dissolution, administration or insolvent
re-organization or for the appointment of a liquidator, administrator or
administrative receiver of it.
     10.6 Non-ownership of Material Subsidiaries.
     The Borrower on any date is not the direct or (through its Subsidiaries)
indirect owner of 100% of the capital stock of ITCTransmission, METC, ITC
Midwest or any of its other Material Subsidiaries.
     10.7 Judgments.
     One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving a liability of $15,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower or any of its
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall

54



--------------------------------------------------------------------------------



 



not have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days from the entry thereof.
     10.8 Change of Ownership.
     A Change of Ownership shall occur.
     10.9 Pension Plans.
     Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any of its Subsidiaries could be required to make a contribution to such Pension
Plan, or could reasonably expect to incur a liability or obligation to such
Pension Plan in respect of such termination; or (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
section 302(f) of ERISA, where in each case under clauses (a) or (b) such
contribution, liability, obligation or Lien would reasonably be expected to have
a Material Adverse Effect.
     10.10 Remedies.
     Upon the occurrence of any Event of Default described above, and in any
such event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitments of each Lender shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Revolving Credit Loans and all
obligations owing hereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 10.5 with
respect to the Borrower, it will pay) to the Administrative Agent at the office
of the Administrative Agent from time to time notified by the Administrative
Agent to the Borrower (but initially the office set forth for the Administrative
Agent in Section 12.2(a)(ii)) such additional amounts of cash, to be held as
security for the Borrower’s reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding; and/or (v) exercise any other
remedies that may be available under this Agreement or applicable law.
     10.11 Remedies Cumulative.

55



--------------------------------------------------------------------------------



 



     The rights and remedies of the Administrative Agent and the Lenders under
this Agreement are cumulative and are in addition to and not in substitution for
any rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.
ARTICLE 11
THE ADMINISTRATIVE AGENT
     Each of the Lenders and the Letter of Credit Issuer hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.1) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the

56



--------------------------------------------------------------------------------



 



Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 6 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Letter of Credit Issuer and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower (not to be unreasonably withheld), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Letter of Credit
Issuer, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

57



--------------------------------------------------------------------------------



 



     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
     Notwithstanding anything herein to the contrary the Joint Bookrunners, the
Joint Lead Arrangers and the Syndication Agent named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in its capacity, if any, as a Lender.
ARTICLE 12
MISCELLANEOUS
     12.1 Amendments and Waivers.
     Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1. The Required Lenders may from time to time (a) enter into with the
Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Revolving Credit Loan, or reduce the stated rate of, forgive any portion
of or extend the date for the payment of any interest or fee payable hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates) or extend the final expiration date of any Lender’s
Revolving Credit Commitment or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date or increase the amount of any of the
Revolving Credit Commitments of any Lender or amend Section 3.2, in each case
without the written consent of each Lender whose Revolving Credit Loan,
interest, fee or Revolving Credit Commitment is changed as set forth above
thereby, or (ii) amend, modify or waive any provision of this Section 12.1 or
reduce the percentages specified in the definitions of the terms “Required
Lenders” or consent to the assignment or transfer by the Borrower of its rights
and obligations under this Agreement (except as permitted pursuant to
Section 9.1), in each case without the written consent of each Lender, or
(iii) amend, modify or waive any provision of Article 11 without the written
consent of the then-current Administrative Agent, or (iv) amend, modify or waive
any provision of Article 3 or Section 12.6(a)(ii) (to the extent it relates to
the Letter of Credit Issuer) without the written consent of the Letter of Credit
Issuer, or (v) amend Section 5.2(a) to the extent that it relates to payments
for the ratable account of Lenders without the written consent of each Lender
directly and adversely affected thereby, in each case without the written
consent of all the Lenders except as otherwise specifically provided in this
Section 12.1 and provided further that at any time that no Default or Event of
Default has occurred and is continuing, the

58



--------------------------------------------------------------------------------



 



Revolving Credit Commitment of any Lender may be increased for any purpose
permitted hereunder, with the consent of such Lender, the Borrower and the
Administrative Agent (which consent, in the case of the Administrative Agent,
shall not be unreasonably withheld) and without the consent of the Required
Lenders, as provided for in this Section 12.1.
     Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the affected Lenders and shall be binding upon the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Revolving Credit Loans. In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder, and any Default or Event of Default waived shall be deemed
to be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.
     12.2 Notices.
     (a) Notices generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received and, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter, in each case addressed as
follows in the case of the Borrower, the Administrative Agent and as set forth
on Schedule I in the case of each Lender (or as set forth in the Assignment and
Acceptance of any Lender which is an Assignee) or to such other address as may
be hereafter notified by the respective parties hereto:

  (i)   The Borrower:

      ITC Holdings Corp.
27175 Energy Way
Novi, MI 48377
Attention: Cameron M. Bready
Facsimile No.: (248) 380-2923
Telephone No.: (248) 946-3631

  (ii)   The Administrative Agent:

      JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533

with copy to (except in the case of notices relating to borrowings,
continuations, conversions and letters of credit):

JPMorgan Chase Bank, N.A.

59



--------------------------------------------------------------------------------



 



    10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
          Credit Executive, Corporate Client Banking, Power and Utilities
Facsimile No.: (312) 732-1762

and

JPMorgan Chase Bank, N.A.
Portfolio Management Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention: Mary McCorry
Facsimile No.: (312) 325-3238

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.2 and 5.1 shall not be
effective until received.
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Communications on Electronic Transmission System. The Borrower agrees
that the Administrative Agent may make communications available to the Lenders
by posting such communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL,

60



--------------------------------------------------------------------------------



 



INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     12.3 No Waiver; Cumulative Remedies.
     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     12.4 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Credit Loans hereunder.
     12.5 Payment of Expenses and Taxes.
     (a) The Borrower agrees (i) to pay or reimburse the Arrangers and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Revolving Credit Commitments),
including the reasonable fees, disbursements and other charges of one counsel to
the Administrative Agent, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under,
or “workout” or restructuring of, this Agreement and any such other documents,
including the reasonable fees, disbursements and other charges of counsel to
each Lender and of counsel to the Administrative Agent, (iii) to pay, indemnify,
defend and hold harmless each Lender and the Administrative Agent from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any such
other documents (collectively, “Other Taxes”), and (iv) to pay, indemnify,
defend and hold harmless each Lender, each Arranger and the Administrative Agent
and their respective directors, officers, employees, trustee, agents and
Affiliates (collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or

61



--------------------------------------------------------------------------------



 



disbursements of any kind or nature whatsoever (including reasonable and
documented fees, disbursements and other charges of counsel incurred in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or potential party thereto, and any fees or expenses
incurred by any Indemnitee in enforcing this indemnity), whether direct,
indirect or consequential, whether based on strict liability or negligence, and
whether based on any federal, provincial or foreign laws, statutes, rules,
regulations or guidelines (including Environmental Laws), common law, equity,
contract or otherwise that may be imposed on, incurred by or asserted against
any Indemnitee, in any manner arising out of or relating to (A) this Agreement
and any other agreements or documents contemplated hereby or thereby, the other
transactions contemplated hereby (including the execution, delivery,
enforcement, performance and administration of this Agreement and the breach by
the Borrower of, or default by the Borrower under, any of the provisions of this
Agreement, any Revolving Credit Loan or Letter of Credit, or the use or proposed
use of the proceeds thereof), (B) the violation of, non-compliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or applicable to any of the Real Estate, or
(C) any Environmental Claim or any Hazardous Materials relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, possession or control, or practice of, the Borrower or any of its
Subsidiaries from time to time (all the foregoing in this clause (iv),
collectively, the “indemnified liabilities”); provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of such
Indemnitee as determined by a final judgment of a court of competent
jurisdiction and provided further that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to claims that do not involve an act or
omission of the Borrower or any of its affiliates and that is brought by the
Administrative Agent, an Arranger or any Lender against any other Lender. The
agreements in this Section 12.5 shall survive repayment of the Revolving Credit
Loans and all other amounts payable hereunder.
     Each of the Lenders, each of the Arrangers and the Administrative Agent
agree that any and all of their respective rights under this Agreement and any
other agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.
     (b) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Arranger under paragraph (a) of
this Section 12.5, each Lender severally agrees to pay to the Administrative
Agent or such Arranger, as the case may be, such Lender’s Revolving Credit
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Arranger in its capacity as such.
     12.6 Successors and Assigns; Participations and Assignments.

62



--------------------------------------------------------------------------------



 



     (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.6. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 12.6) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Assignments by Lenders.
     (i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (the “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Credit Commitment and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:
     (A) the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
     (B) the Administrative Agent; and
     (C) the Letter of Credit Issuer.
     (ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, Revolving Credit Loans, the amount of the Revolving
Credit Commitment, or Revolving Credit Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

63



--------------------------------------------------------------------------------



 



     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and
     (D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (iii) Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section 12.6, from and after the
effective date specified in each Assignment and Acceptance the Assignee
thereunder shall be a party hereto (the “Assignment Effective Date”) and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5 and 12.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 12.6.
     (iv) Maintenance of Register. The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amount of the Revolving Credit Loans and Unpaid
Drawings owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Letter of Credit Issuer and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (v) Acceptance of Assignments by Administrative Agent. Upon its receipt of
a duly completed Assignment and Acceptance executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 12.6 and any written consent to
such assignment required by paragraph (b) of this Section 12.6, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any

64



--------------------------------------------------------------------------------



 



payment required to be made by it pursuant to Section 2.4(b), 3.3 or 3.4, the
Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
     (vi) No Assignment to the Borrower or its Affiliates. No assignment
pursuant to this Section 12.6 shall be made to the Borrower or any of its
Affiliates.
     (c) Participations.
     (i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Letter of Credit Issuer, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Revolving
Credit Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second sentence of
Section 12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.8 as though it were a Lender.
     (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.10 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 5.3 unless such Participant complies with Section 5.3(c).
     (d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section 12.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a

65



--------------------------------------------------------------------------------



 



Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     12.7 Replacements of Lenders under Certain Circumstances.
     (a) If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.3, or
if any Lender becomes a Defaulting Lender, or if any Lender is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, then the Borrower
may, at its sole expense and effort upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.6) all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
assignment, (ii) the Borrower shall have received the prior written consent of
the Administrative Agent and the Letter of Credit Issuer, which consents shall
not unreasonably be withheld, (iii) the Borrower shall have paid the
Administrative Agent the assignment fee specified in Section 12.6, (iv) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (v) in the case of any such assignment resulting
from payments required to be made pursuant to Section 2.10 or a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments and (vi) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply; or
     (b) In the event that S&P or Moody’s shall, after the date that any Lender
with a Revolving Credit Commitment becomes a Lender, downgrade the long-term
certificate of deposit rating or long-term senior unsecured debt rating of such
Lender, and the resulting rating shall be below BBB- or Baa3 respectively, then
the Borrower shall have the right, but not the obligation, upon notice to such
Lender and the Administrative Agent, to replace such Lender with an Assignee in
accordance with and subject to the restrictions contained in Section 12.6, and
such Lender hereby agrees to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 12.6) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
under this Agreement to such Assignee; provided that (i) no such assignment
shall conflict with any law, regulation or order of any governmental authority
and (ii) such Assignee shall pay to such Lender in immediately available funds
on the date of such assignment the principal of and interest and fees (if any)
accrued to the date of payment on the Revolving Credit Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.
     12.8 Adjustments; Set-off.

66



--------------------------------------------------------------------------------



 



     (a) If any Defaulting Lender shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), 3.3(c), 3.4(c), 12.5(b) or 12.8(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply for the benefit of the Administrative Agent, the
Letter of Credit Issuer or any Lender any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
     (b) After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.
     (c) If any Finance Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Credit Event (other than pursuant to the terms of Section 2.10,
2.11 or 5.3) in excess of its pro rata share of payments obtained by all Finance
Parties, such Finance Party shall purchase from the other Finance Parties such
participations in Credit Events made by them as shall be necessary to cause such
purchasing Finance Party to share the excess payment or other recovery ratably
(to the extent such other Finance Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section 12.8 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to clause (b) above) with respect to such participation as
fully as if such Finance Party were the direct creditor of the Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law any Finance Party receives a secured claim in lieu of a setoff
to which this Section 12.8 applies, such Finance Party shall, to the extent
practicable, exercise its rights in respect of such secured

67



--------------------------------------------------------------------------------



 



claim in a manner consistent with the rights of the Lenders entitled under this
Section 12.8 to share in the benefits of any recovery on such secured claim.
     12.9 Marshalling; Payments Set Aside.
     Neither the Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Borrower’s obligations hereunder. To
the extent that the Borrower makes a payment or payments to the Administrative
Agent, any Letter of Credit Issuer or Lenders (or to the Administrative Agent
for the benefit of Lenders), or the Administrative Agent, any Letter of Credit
Issuer or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other provincial,
state or federal law, common law or any equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred.
     12.10 Counterparts.
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
     12.11 Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     12.12 Integration.
     This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.
     12.13 Governing Law.
     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN

68



--------------------------------------------------------------------------------



 



(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).
     12.14 Submission to Jurisdiction; Waivers.
     The Borrower hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York or of the United States for the Southern District of New York, and any
appellate court from any thereof, in each case which are located in the Borough
of Manhattan in the county of New York;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected in accordance with the local rules of civil procedure or by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Borrower at its address set forth in
Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 12.14 any special, exemplary, punitive or consequential damages.
     12.15 Acknowledgements.
     The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;
     (b) neither the Administrative Agent nor any Lender (in any capacity) has
any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.

69



--------------------------------------------------------------------------------



 



     12.16 Waivers of Jury Trial.
     THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     12.17 Confidentiality.
     The Administrative Agent and each Lender shall hold all non-public
information furnished by or on behalf of the Borrower in connection with such
Lender’s evaluation of whether to become a Lender hereunder or obtained by such
Lender or the Administrative Agent pursuant to the requirements of this
Agreement (“Confidential Information”), in accordance with its customary
procedure for handling confidential information of this nature and (in the case
of a Lender that is a bank) in accordance with safe and sound banking practices
and in any event may make disclosure as required or requested by any
Governmental Authority, representatives thereof or any nationally recognized
rating agency that requires access to information about such Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
pursuant to legal process or to such Lender’s or the Administrative Agent’s
lawyers, professional advisors or independent auditors or Affiliates; provided
that, unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. Each Lender and the Administrative Agent agrees
that it will not provide to prospective Assignees or Participants or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Revolving Credit Loans made hereunder any of
the Confidential Information unless such Person shall have previously executed a
Confidentiality Agreement substantially in the form prescribed from time to time
by the Loan Sales and Trading Association.
     12.18 Treatment of Revolving Credit Loans.
     (a) The Borrower does not intend to treat the Revolving Credit Loans and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event the Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.
     (b) The Borrower acknowledges that the Administrative Agent and one or more
of the Lenders may treat its Revolving Credit Loans as part of a transaction
that is subject to Treasury Regulation Section 1.6011-4 or Section 301.6112-1,
and the Administrative Agent and such Lender or Lenders, as applicable, may file
such IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

70



--------------------------------------------------------------------------------



 



     12.19 USA Patriot Act.
     Each Lender hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), such Lender may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with said Act.
     12.20 No Fiduciary Duty.
     The Administrative Agent, each Lender and their Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Borrower and its affiliates. The
Borrower agrees that nothing in this Agreement or otherwise shall be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and the Borrower, its stockholders or its
affiliates. The Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement are arm’s-length commercial transactions between
the Lenders, on the one hand, and the Borrower, on the other, (ii) in connection
therewith and with the process leading to such transaction each of the Lenders
is acting solely as a principal and not the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
[Remainder of page intentionally left blank]

71



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

            ITC HOLDINGS CORP.,
as the Borrower
      By:   /s/ Cameron M. Bready         Name:   Cameron M. Bready       
Title:   Executive Vice President, Treasurer & Chief Financial Officer     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as Administrative Agent, a Lender and as Letter of
Credit Issuer
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Credit Executive     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as a Lender
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Jessica Migliore         Name:   Jessica Migliore       
Title:   Vice President     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Rahul Parmar         Name:   Rahul Parmar     
  Title:   Associate     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Shawn Young         Name:   Shawn Young        Title:  
Director     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Carlos Morales         Name:   Carlos Morales        Title:  
Senior Vice President     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender
      By:   /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director              By:   /s/ Edward D. Herko        
Name:   Edward D. Herko        Title:   Director     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA,
as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.,
as a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Richard C. Hampson         Name:   Richard C. Hampson       
Title:   Senior Vice President     

Signature Page to ITC Holdings Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

                                      REVOLVING         REVOLVING   CREDIT      
  CREDIT   COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE
JPMorgan Chase  
JPMorgan Chase Bank, N.A.

  $ 32,500,000       16.25 % Bank, N.A.  
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533
                   
 
                   
with copy to (except in the case of notices relating to borrowings,
continuations and conversions):
                   
 
                   
JPMorgan Chase Bank, N.A.
10 South Dearborn, 9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
          Credit Executive,
           Corporate Client
          Banking, Power and
           Utilities
Facsimile No.: (312) 732-1762
                   
 
                   
and
                   
 
                   
JPMorgan Chase Bank, N.A.
Portfolio Management
Administration
10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention: Mary McCorry
Facsimile No.: (312) 325-3238
                   
 
                Barclays Bank PLC  
Barclays Capital
  $ 32,500,000       16.25 %    
745 Seventh Avenue, 26th Floor
New York, New York 10019
Attention: May Huang
Fax: (212) 526-5115
                   
 
                Comerica Bank  
Comerica Bank
  $ 22,500,000       11.25 %    
3551 Hamlin Road
                   
Auburn Hills, MI 48236
                   
Attention: Jessica Migliore
                   
Fax: 248-371-6815
               

 



--------------------------------------------------------------------------------



 



                                      REVOLVING         REVOLVING   CREDIT      
  CREDIT   COMMITMENT LENDER   ADDRESS FOR NOTICES   COMMITMENT   PERCENTAGE
Credit Suisse AG, Cayman Islands Branch  
Credit Suisse AG, Cayman
Islands Branch
Eleven Madison Avenue
  $ 22,500,000       11.25 %    
New York, NY 10010
Attention: Shaheen Malik
Fax: 212-322-0420
                   
 
                Wells Fargo Bank, National Association  
Wells Fargo Bank, National
Association
  $ 22,500,000       11.25 %    
90 S. 7th Street

                   
MAC: N9305-077
Minneapolis, MN 55402
Attention: Scott Bjelde
Fax: (612) 316-0506
                   
 
                Bank of America,  
Bank of America Merrill Lynch
  $ 13,500,000       6.75 % N.A.  
135 S. LaSalle Street
IL 4-135-04-61
Chicago, IL 60603
Attention: Carlos Morales
Fax: (312) 992-6310
                   
 
                Deutsche Bank AG New York Branch  
Deutsche Bank AG New York
Branch
  $ 13,500,000       6.75 %    
60 Wall Street, Floor 2
New York, NY 10005
Attention: Lidia B. Monticola
Fax: (646) 403-3314
                   
 
                Goldman Sachs Bank  
Goldman Sachs Bank USA

  $ 13,500,000       6.75 % USA  
200 West Street
New York, NY 10282
Attention: Lauren Day
Fax: 917-977-3966
                   
 
                Morgan Stanley  
Morgan Stanley Loan Servicing

  $ 13,500,000       6.75 % Bank, N.A.  
1000 Lancaster Street
Baltimore, MD 21202
Fax: 718-233-2140
                   
 
                PNC Bank, National Association  
PNC Bank, National
Association
  $ 13,500,000       6.75 %    
249 Fifth Avenue
Pittsburgh, PA 15222
Attention: Katie M Mikula
Fax: 412-705-3232
                   
 
                   
Total amount
    $200,000,000.00       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE II
ENVIRONMENTAL MATTERS
     None.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PENSION AND WELFARE MATTERS
     The International Transmission Company Postretirement Welfare Plan as
described in Note 11 to the Borrower’s financial statements set forth in the
Borrower’s Form 10-K for the period ending December 31, 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
OUTSTANDING LIENS ON CLOSING DATE
     None.

 



--------------------------------------------------------------------------------



 



SCHEDULE V
EXISTING LETTERS OF CREDIT

                     
Ref number
  Outstanding   Release Date   Maturity Date   Beneficiary Name
 
                   
CPCS-724007
  $ 800,000.00     APR 21, 2009   FEB 28, 2012   Federal Insurance Company

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Notice of Borrowing
NOTICE OF BORROWING

TO:   JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533

     Pursuant to the Revolving Credit Agreement, dated as of May 17, 2011 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as the Administrative
Agent, this represents the Borrower’s request to borrow as follows:
          Revolving Credit Loan:

1.   Date of borrowing:   2.   Amount of borrowing:   3.   Lender(s): Lenders,
in accordance with their Revolving Credit Commitments under the Revolving Credit
Agreement   4.   Interest rate option:

      Type:         Tenor:

     Please wire transfer the proceeds of the Borrowing in accordance with the
funds flow memorandum delivered under separate cover.
     The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:
     (i) All representations and warranties made by the Borrower contained in
the Revolving Credit Agreement are true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material

 



--------------------------------------------------------------------------------



 



respects as of such earlier date) provided that, the representation made in
Section 7.14 shall be made only on the Closing Date; and
     (ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC HOLDINGS CORP.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Notice of Continuation

TO:   JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement (as defined below)
Loan Operations
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Teresita Siao
Facsimile No.: (888) 292-9533

     Pursuant to the Revolving Credit Agreement, dated as of May 17, 2011 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Revolving Credit Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as the
Administrative Agent, this represents the Borrower’s request to continue
Revolving Credit Loans as follows:

  1.   Date of continuation or conversion:         _________________, _____    
2.   Amount of Revolving Credit Loans being continued or converted:        
$_______________________     3.   Nature of continuation or conversion:

             
 
  __________   a.   Conversion of a LIBOR Loan as an ABR Loan
 
  __________   b.   Conversion of an ABR Loan as a LIBOR Loan
 
  __________   c.   Continuation (rollover) of LIBOR Loans as LIBOR Loans

  4.   If Revolving Credit Loans are being continued as or converted into LIBOR
Loans, the duration of the new LIBOR Period that commences on the continuation
or conversion date:         __________ month(s)

Dated: ___________________

            ITC HOLDINGS CORP.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Letter of Credit Request

TO:   JPMorgan Chase Bank, N.A.
Loan Operations
10 South Dearborn, 9th Floor
Chicago, IL 60603
Attention: Robert Bussa
          Relationship Executive Senior,
          Corporate Client Banking Power and Utilities
Facsimile No.: (312) 732-1762

     Pursuant to the Revolving Credit Agreement, dated as of May 17, 2011 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Holdings Corp., a Michigan corporation (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Revolving Credit Agreement (the “Lenders”), and JPMorgan Chase Bank, N.A., as
the Administrative Agent, this represents the Borrower’s request to issue
letter(s) of credit as follows:

                          Letter of Credit Request:    
 
                   
 
  1.     Date of issuance:        
 
             
 
   

                     
 
    2.     Stated Amount of Letter of Credit:        
 
             
 
   

                     
 
    3.     Beneficiary Name:        
 
             
 
   

                 
 
      Address:        
 
         
 
   
 
      Telephone:        
 
         
 
   
 
      Facsimile:        
 
         
 
   
 
      Email:        
 
         
 
   

                     
 
    4.     Expiration Date:        
 
             
 
   

                     
 
    5.     Proposed Terms or Verbatim Text attached:        
 
             
 
   

                 
 
               
 
     
 
   
 
               
 
     
 
   
 
               
 
     
 
   
 
               
 
     
 
   
 
               
 
     
 
   
 
               
 
     
 
   

     The undersigned officer, to the best of [his/her] knowledge, in [his/her]
capacity as an officer of the Borrower certifies that:

 



--------------------------------------------------------------------------------



 



(i.) All representations and warranties made by the Borrower contained in the
Revolving Credit Agreement are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); and
(ii.) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.
Dated:

            ITC HOLDINGS CORP.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Closing Certificate
CLOSING CERTIFICATE
ITC HOLDINGS CORP.
TO: The Lenders and the Administrative Agent (each, as defined below)
RE: Revolving Credit Agreement, dated as of May 17, 2011 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Holdings Corp.,
a Michigan corporation (the “Borrower”), the various financial institutions and
other persons from time to time referred to as “Lenders” in the Revolving Credit
Agreement, and JPMorgan Chase Bank, N.A., as the Administrative Agent.
     I, the undersigned, an Authorized Officer of the Borrower, hereby certifies
to the best of my knowledge, information and belief, for and on behalf of the
Borrower, and not in my personal capacity, in connection with the initial
Borrowing on this date under the Revolving Credit Agreement, that:

1.   the conditions precedent set forth in the Revolving Credit Agreement were
satisfied as of the Closing Date;   2.   attached to this certificate as
Schedule A is a true and complete copy of the Certificate of Incorporation of
the Borrower as filed in the Office of the Secretary of State of the State of
Michigan, together with all amendments thereto adopted through the date hereof
and as in effect on the date hereof and the Borrower has not passed, confirmed
or consented to any amendments or variations to such Certificate of
Incorporation;   3.   attached to this certificate as Schedule B is a correct
and complete copy of the Bylaws of the Borrower and such Bylaws are in full
force and effect on the date hereof and as of the date hereof the Borrower has
not passed, confirmed or consented to any amendments or variations to such
Bylaws;   4.   Attached hereto as Schedule C is a true and complete copy of the
resolutions duly adopted by the Board of Directors of the Borrower at a meeting
of such Board of Directors held on [_____] [__], 20[__], approving and
authorizing the execution, delivery and performance of the Revolving Credit
Agreement and the transactions contemplated thereby. Such resolutions have not
been amended, modified, revoked or rescinded since the date of adoption thereof,
are in full force and effect on the date hereof and are the only resolutions
that have been adopted by the Board of Directors of the Borrower with respect to
the subject matter thereof;   5.   The persons whose names appear on Schedule D
attached hereto are duly elected, qualified and acting officers of the Borrower
occupying the offices set forth opposite their respective names on Schedule D,
and the signature set forth opposite their respective

 



--------------------------------------------------------------------------------



 



    names are their true and genuine signatures, and each of such officers is
duly authorized to execute and deliver the Revolving Credit Agreement on behalf
of the Borrower and each of the related documents to which it is a party and any
other agreement, instrument or document to be delivered by the Borrower pursuant
to the Credit Agreement.

* * * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have signed this Certificate this ___ day of May,
2011.

                       
 
  Name:   Daniel J. Oginsky    
 
  Title:   Senior Vice President and General Counsel    

     I, Cameron M. Bready, Executive Vice President, Treasurer and Chief
Financial Officer of the Borrower, DO HEREBY CERTIFY that Daniel J. Oginsky has
been duly elected (or appointed) and has duly qualified as, and on this day is,
the Senior Vice President and General Counsel of the Borrower, and the signature
above is his genuine signature.

                       
 
  Name:   Cameron M. Bready    
 
  Title:   Executive Vice President, Treasurer    
 
      and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Schedule A
Certificate of Incorporation
[See Attached]

 



--------------------------------------------------------------------------------



 



Schedule B

Bylaws

[See Attached]

 



--------------------------------------------------------------------------------



 



Schedule C
Resolutions
[See Attached]

 



--------------------------------------------------------------------------------



 



Schedule D
Incumbency

         
Daniel J. Oginsky
       
Senior Vice President and
       
General Counsel
 
 
   
 
       
Cameron M. Bready
       
Executive Vice President, Treasurer
       
and Chief Financial Officer
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Compliance Certificate
ITC HOLDINGS CORP.
TO: The Lenders and the Administrative Agent
The undersigned, an Authorized Officer of ITC Holdings Corp. (the “Borrower”),
in such capacity and not personally, hereby certifies to the best of my
knowledge, information and belief that:

1.   I am the duly appointed ___________________________ of the Borrower named
in the Revolving Credit Agreement, dated as of May 17, 2011 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Revolving Credit Agreement”), among ITC Holdings Corp., a Michigan corporation
(the “Borrower”), the various financial institutions and other persons from time
to time referred to as “Lenders” in the Revolving Credit Agreement, and JPMorgan
Chase Bank, N.A., as the Administrative Agent and as such I am providing this
certificate for and on behalf of the Borrower pursuant to Section 8.1(c) of the
Revolving Credit Agreement. Unless the context otherwise requires, capitalized
terms in the Revolving Credit Agreement which appear herein without definitions
shall have the meanings ascribed thereto in the Revolving Credit Agreement.   2.
  I am familiar with and have examined the provisions of the Revolving Credit
Agreement including those of Articles 7, 8, 9 and 10 therein and have reviewed
and am familiar with the contents of this certificate.   3.   Delivered herewith
are the financial statements required to be delivered pursuant to Section
8.1[(a)] [(b)] of the Revolving Credit Agreement.   4.   No Default or Event of
Default has occurred and is continuing as of the date hereof [or if any Default
or Event of Default does exist, specify the nature and extent thereof].   5.  
As of the last day of the fiscal quarter ending ________, the financial ratio
referred to in Section 9.4 of the Revolving Credit Agreement is ____:____ and
was calculated as set forth in Schedule I.

Dated this day of _________, ___.

     
 
[Name and Title]
   

 



--------------------------------------------------------------------------------



 



Schedule I
ITC HOLDINGS CORP.
Debt to Capitalization Ratio1

         
1. Total Debt as of the last day of the fiscal quarter ending _______.
  $ ___________  
2. Total Capitalization as of the last day of the fiscal quarter ending _______.
       
(a) Total Debt
  $ ___________  
(b) Total stockholder’s equity of the Borrower
  $ ___________  
(c) Total Capitalization: The sum of Items 2(a) and 2(b)
  $ ___________  
3. DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2
    _____ %
4. Maximum Debt to Capitalization Ratio allowed
    75 %
5. In compliance
  YES/NO

 

1   Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect and (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof.

 